
	
		II
		Calendar No. 585
		111th CONGRESS
		2d Session
		S. 2971
		[Report No. 111–301]
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2010
			Mr. Kerry (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 23, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize certain authorities by the Department of
		  State, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Relations Authorization Act,
			 Fiscal Years 2010 and 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Department of
				State authorities and activities
				Subtitle A—General matters
				Sec. 101. International Litigation
				Fund.
				Sec. 102. Actuarial
				valuations.
				Sec. 103. Special agents.
				Sec. 104. Accountability review
				boards.
				Sec. 105. Security enhancements for soft
				targets.
				Sec. 106. Enhanced Department of State
				authority for uniformed security officers.
				Sec. 107. Local guard contracts abroad
				under diplomatic security program.
				Sec. 108. Overseas procurement
				flexibility.
				Sec. 109. Renaming of Bureau of Oceans
				and International Environmental and Scientific Affairs.
				Sec. 110. Extension of period for
				reimbursement for seized commercial fishermen.
				Sec. 111. Authority to issue
				administrative subpoenas.
				Sec. 112. Home-to-work
				transportation.
				Sec. 113. Technical amendment to Federal
				Workforce Flexibility Act.
				Sec. 114. Emergency Refugee and
				Migration Assistance Account.
				Subtitle B—Public Diplomacy
				Sec. 121. Public diplomacy resource
				centers.
				Sec. 122. Employment of non-citizens for
				international broadcasting.
				Sec. 123. Radio Free Europe and Radio
				Liberty pay parity.
				Sec. 124. Extension of grant authority
				for Radio Free Asia.
				Sec. 125. Personal services contracting
				program for the Broadcasting Board of Governors.
				Sec. 126. Reauthorization of United
				States Advisory Commission on Public Diplomacy.
				Sec. 127. Dissemination of public
				diplomacy information within the United States.
				Sec. 128. Science and technology
				fellowships.
				Sec. 129. Grants for international
				documentary exchange programs.
				Subtitle C—Consular Services and Related
				Matters
				Sec. 131. Reforming refugee
				processing.
				Sec. 132. Definition of
				use in passport and visa offenses.
				Sec. 133. Visa ineligibility for
				international child abduction.
				Sec. 134. Vaccination waiver for adopted
				children.
				Sec. 135. Signed photograph requirement
				for visa applications.
				Sec. 136. Electronic transmission of
				domestic violence information to visa applicants.
				Sec. 137. Sibling adoptions.
				Sec. 138. Passport execution
				fee.
				Sec. 139. Fraud prevention and detection
				fees.
				Sec. 140. Technical amendments relating
				to the Intelligence Reform and Terrorism Prevention Act of 2004.
				TITLE II—Organization and
				personnel of the Department of State
				Subtitle A—Modernizing the Department of
				State
				Sec. 201. Creation of a modern and
				expeditionary Foreign Service.
				Sec. 202. Conflict prevention,
				mitigation, and resolution training.
				Subtitle B—Foreign Services overseas pay
				equity
				Sec. 211. Short title.
				Sec. 212. Overseas comparability pay
				adjustment.
				Subtitle C—Other organization and
				personnel matters
				Sec. 221. Death gratuity.
				Sec. 222. Expansion and extension of
				annuitant waiver for response readiness corps.
				Sec. 223. Reemployment of
				annuitants.
				Sec. 224. Locally employed
				staff.
				Sec. 225. Repeal of recertification
				requirement for senior foreign service.
				Sec. 226. Foreign relations exchange
				programs.
				Sec. 227. Enhanced personnel authorities
				for the inspector general of the department of State.
				Sec. 228. Personal services
				contractors.
				Sec. 229. Amendment to the Foreign
				Service Act of 1980.
				TITLE III—International
				organizations
				Sec. 301. Promoting assignments to
				international organizations.
				Sec. 302. Synchronization of United
				States contributions to international organizations.
				Sec. 303. Peacekeeping
				contributions.
				Sec. 304. Buying power maintenance,
				international organizations.
				Sec. 305. United States participation in
				the Inter-Parliamentary Union.
				Sec. 306. Provision of living quarters
				and allowances to the United States representatives to the United
				Nations.
				TITLE IV—Miscellaneous
				provisions
				Sec. 401. Limitation on assistance to
				governments of countries in default.
				Sec. 402. Increased authority to provide
				assistance for law enforcement forces.
				Sec. 403. Building public awareness and
				dialogue.
				Sec. 404. Exception to certain multiple
				award contract requirements.
				Sec. 405. Millennium challenge
				assistance.
				Sec. 406. Enhancing the capacity of the
				Office of the Inspector General for the United States Agency for International
				Development.
				Sec. 407. Prohibitions on foreign
				assistance for the production of certain agricultural commodities.
				TITLE V—Authorization of
				appropriations
				Sec. 501. Authorization of
				appropriations.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on
			 Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives.
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
			IDepartment of
			 State authorities and activities
			AGeneral
			 matters
				101.International
			 Litigation FundSection
			 38(d)(3) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2710(d)(3)) is amended by
			 striking from another agency of the United States Government and
			 inserting as a result of a decision of an international tribunal, from
			 another agency of the United States Government,.
				102.Actuarial
			 valuations
					(a)Authority of
			 Secretary of State To make actuarial valuationsSection 818 of
			 the Foreign Service Act of 1980 (22 U.S.C. 4058) is amended—
						(1)in the first
			 sentence, by striking Secretary of the Treasury and inserting
			 Secretary of State; and
						(2)by amending the
			 second sentence to read as follows: The Secretary of State may expend
			 such sums as may be necessary to administer the provisions of this chapter,
			 including actuarial advice, but only to the extent and in such amounts as are
			 provided in advance in appropriations acts..
						(b)Authority of
			 Secretary of State To determine portion of foreign service retirement and
			 disability fund available for investmentSection 819 of such Act
			 (22 U.S.C. 4059) is amended by striking Secretary of the
			 Treasury the second place it appears and inserting Secretary of
			 State.
					(c)Authority of
			 Secretary of State To prescribe mortality tablesSection 825(b)
			 of such Act (22 U.S.C. 4065(b)) is amended—
						(1)by striking
			 subsection (a) (2), (3), or (4) and inserting paragraph
			 (2), (3), or (4) of subsection (a); and
						(2)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State.
						(d)Authority of
			 Secretary of State To make periodic valuationsSection 859(c) of
			 the Foreign Service Act of 1980 (22 U.S.C. 4071h(c)) is amended—
						(1)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State; and
						(2)by striking
			 and shall advise the Secretary of State of (1) the normal cost of the
			 System, (2) the supplemental liability of the System, and (3) the amounts
			 necessary to finance the costs of the System. and inserting the
			 following: “that will provide—
							
								(1)the normal cost of
				the System;
								(2)the supplemental
				liability of the System; and
								(3)the amounts
				necessary to finance the costs of the
				System.
								.
						103.Special
			 agentsSection 37 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2709) is amended—
					(1)in subsection (a), by amending paragraph
			 (1) to read as follows:
						
							(1)conduct
				investigations concerning—
								(A)illegal passport
				or visa issuance or use;
								(B)identity theft or
				document fraud affecting, or relating to, the programs, functions, or
				authorities of the Department of State; and
								(C)Federal offenses
				committed within the special maritime and territorial jurisdiction of the
				United States (as such term is defined in section 7(9) of title 18, United
				States Code), except as that jurisdiction relates to the premises of United
				States military installations and related
				residences;
								;
				and
					(2)by adding at the
			 end the following:
						
							(d)Rule of
				constructionNothing in subsection (a)(1) may be construed to
				limit the investigative authority of any other Federal department or
				agency.
							.
					104.Accountability
			 review boardsSection
			 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22
			 U.S.C. 4831(a)(3)) is amended—
					(1)in the paragraph
			 heading, by striking Afghanistan and and inserting
			 Afghanistan, Pakistan,
			 and; and
					(2)in subparagraph
			 (A)—
						(A)in clause (i), by
			 striking Afghanistan or and inserting Afghanistan,
			 Pakistan, or; and
						(B)in clause (ii), by
			 striking 2009 and inserting 2012.
						105.Security
			 enhancements for soft targetsSection 29 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2701) is amended by inserting
			 physical security enhancements and after Such assistance
			 may include.
				106.Enhanced
			 Department of State authority for uniformed security officersThe State Department Basic Authorities Act
			 of 1956 is amended by inserting after section 37 (22 U.S.C. 2709) the
			 following:
					
						37A.Protection of
				buildings and areas in the United States by uniformed guards
							(a)Enforcement
				authorities for uniformed guardsThe Secretary of State may
				authorize Department of State uniformed guards to protect buildings and areas
				within the United States for which the Department of State provides protective
				services, including duty in areas outside the property to the extent necessary
				to protect the property and persons in that area.
							(b)Powers of
				guardsWhile engaged in the performance of official duties as a
				uniformed guard under subsection (a), a guard may—
								(1)enforce Federal
				laws and regulations for the protection of persons and property;
								(2)carry firearms;
				and
								(3)make arrests
				without warrant for—
									(A)any offense
				against the United States committed in the guard’s presence; or
									(B)any felony
				cognizable under the laws of the United States if the guard has reasonable
				grounds to believe that the person to be arrested has committed, or is
				committing, such felony in connection with the buildings, areas, or persons,
				for which the Department of State is providing protective services.
									(c)Regulations
								(1)In
				generalThe Secretary of State, in consultation with the
				Secretary of Homeland Security, may prescribe such regulations as may be
				necessary for the administration of buildings and areas within the United
				States for which the Department of State provides protective services,
				including reasonable penalties for violations of such regulations, within the
				limits prescribed in subsection (d).
								(2)PostingThe
				regulations prescribed under paragraph (1) shall be posted in a conspicuous
				place on the property.
								(d)PenaltiesA
				person violating a regulation prescribed under subsection (c) shall be fined
				under title 18, United States Code, imprisoned for not more than 6 months, or
				both.
							(e)Attorney General
				approvalThe powers granted to guards designated under this
				section shall be exercised in accordance with guidelines approved by the
				Attorney General.
							(f)Relationship to
				other authorityNothing in this section may be construed to
				affect the authority of the Secretary of Homeland Security, the Administrator
				of General Services, or any Federal law enforcement
				agency.
							.
				107.Local guard
			 contracts abroad under diplomatic security program
					(a)In
			 generalSection 136(c)(3) of
			 the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C.
			 4864(c)(3)) is amended to read as follows:
						
							(3)in evaluating
				proposals for such contracts, award contracts to technically acceptable firms
				offering the lowest evaluated price, except that—
								(A)the Secretary may
				award contracts on the basis of best value (as determined by a cost-technical
				tradeoff analysis); and
								(B)proposals received
				from United States persons and qualified United States joint venture persons
				shall be evaluated by reducing the bid price by 10
				percent;
								.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that describes the implementation of section
			 136(c)(3) of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991, as amended by subsection (a).
					108.Overseas
			 procurement flexibilitySection 3 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2670) is amended by—
					(1)in subsection (l),
			 by striking and at the end;
					(2)in subsection (m),
			 by striking the period at the end and inserting ; and;
			 and
					(3)adding at the end
			 the following:
						
							(n)make and carry out
				contracts for procurement outside the United States of goods or services needed
				for the operation of United States diplomatic and consular posts and related
				facilities outside the United States, provided that—
								(1)laws of the United
				States relating to the negotiation, making, contents, or performance of
				government contracts for goods or services, and advance payments and
				indemnification in relation to such contracts shall apply with respect to such
				contracts except to the extent that the Secretary determines (other than for
				section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423))
				that the Secretary could not reasonably meet the need of a post or facility for
				such goods and services by use of authority available to the Secretary under a
				law other than this subsection;
								(2)the Secretary
				shall—
									(A)issue guidance
				addressing use of this authority; and
									(B)require written
				approval to waive specific laws or procurement regulations under this authority
				by the Procurement Executive (without further delegation); and
									(3)no individual
				contract action entered into under this authority shall exceed $2,000,000
				unless approved in writing by the Chief Acquisition Officer of the Department
				of State (without further
				delegation).
								.
					109.Renaming of
			 Bureau of Oceans and International Environmental and Scientific
			 Affairs
					(a)Department of
			 State Appropriations Authorization Act of 1973Section 9(a) of
			 the Department of State Appropriations Authorization Act of 1973 (22 U.S.C.
			 2655a) is amended by striking Oceans and International Environmental and
			 Scientific Affairs each place it appears and inserting Oceans,
			 Environment, and Science.
					(b)Foreign
			 Assistance Act of 1961Section 607(d) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2357(d)) is amended by striking Oceans and
			 International Environmental and Scientific Affairs and inserting
			 Oceans, Environment, and Science.
					(c)Clean Air
			 ActSection 617(a) of the Clean Air Act (42 U.S.C. 7671p(a)) is
			 amended by striking Oceans and International Environmental and
			 Scientific Affairs and inserting Oceans, Environment, and
			 Science.
					110.Extension of
			 period for reimbursement for seized commercial fishermenSection 7(e) of the Fishermen's Protective
			 Act of 1967 (22 U.S.C. 1977(e)) is amended by striking 2008 and
			 inserting 2013.
				111.Authority to
			 issue administrative subpoenasSection 3486 of title 18, United States
			 Code, is amended—
					(1)in subsection
			 (a)—
						(A)paragraph
			 (1)(A)—
							(i)in the matter
			 preceding clause (i), by striking of and inserting
			 to;
							(ii)in clause
			 (i)(II), by striking or at the end;
							(iii)in clause (ii),
			 by striking the comma at the end and inserting a semicolon; and
							(iv)by inserting
			 after clause (ii) the following:
								
									(iii)an offense under
				section 878, or a threat against a person, foreign mission or organization
				authorized to receive protection by special agents of the Department of State
				and the Foreign Service under section 37(a)(3) of the State Department Basic
				Authorities Act of 1956 (22 U.S.C. 2709(a)(3)) if the Assistant Secretary for
				Diplomatic Security or the Director of the Diplomatic Security Service
				determines that the threat constituting the offense or threat against the
				person or place protected is imminent, the Secretary of State; or
									(iv)an offense under
				chapter 75, the Secretary of
				State,
									;
							(B)by amending
			 paragraph (9) to read as follows:
							
								(9)A subpoena issued
				under clause (i)(II), (ii), (iii), or (iv) of paragraph (1)(A) may require
				production as soon as possible, but in no event less than 24 hours after
				service of the subpoena.
								;
				and
						(C)by adding at the
			 end the following:
							
								(11)As soon as
				practicable following the issuance of a subpoena under paragraph (1)(A)(iii),
				the Secretary of State shall notify the Attorney General of such
				issuance.
								;
				and
						(2)in subsection
			 (e)(1), by adding at the end the following: This subsection shall only
			 apply to administrative subpoenas issued under subsection
			 (a)(1)(A)(i)..
					112.Home-to-work
			 transportationSection
			 1344(b)(4) of title 31, United States Code, is amended by inserting the
			 Deputy Secretary of State, the Deputy Secretary of State for Management and
			 Resources, before principal diplomatic.
				113.Technical
			 amendment to Federal Workforce Flexibility ActChapter 57 of title 5, United States Code,
			 is amended—
					(1)in section
			 5753(a)(2)(A), by inserting , excluding members of the Foreign Service
			 other than chiefs of mission, ambassadors at large, and other members of the
			 Foreign Service subject to examinations under section 302(b) of the Foreign
			 Service Act of 1980 (22 U.S.C. 3941(b)) before the semicolon at the
			 end; and
					(2)in section
			 5754(a)(2)(A), by inserting , excluding members of the Foreign Service
			 other chiefs of mission, ambassadors at large, and other members of the Foreign
			 Service subject to examinations under section 302(b) of the Foreign Service Act
			 of 1980 (22 U.S.C. 3941(b)) before the semicolon at the end.
					114.Emergency
			 Refugee and Migration Assistance AccountSection 2(c)(2) of the Migration and Refugee
			 Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) is amended by striking
			 $100,000,000 and inserting $200,000,000.
				BPublic
			 Diplomacy
				121.Public
			 diplomacy resource centers
					(a)FindingsCongress
			 finds that—
						(1)of the 177
			 information resource centers operated by the Department of State as of February
			 2009—
							(A)87 (49 percent)
			 operated on a by appointment only basis; and
							(B)18 (11 percent)
			 did not permit any public access;
							(2)information
			 resource centers located outside United States embassy compounds receive
			 significantly more visitors than the centers located inside such compounds,
			 including—
							(A)twice the number
			 of visitors in Africa;
							(B)6 times more
			 visitors in the Middle East; and
							(C)22 times more
			 visitors in Asia; and
							(3)Iran has increased
			 the number of similar Iranian facilities, known as Iranian Cultural Centers, to
			 about 60 throughout the world.
						(b)Sense of
			 CongressIt is the sense of the Congress that—
						(1)the Secretary of
			 State should initiate a reexamination of the public diplomacy platform strategy
			 of the United States with a goal of reestablishing publicly accessible American
			 Centers;
						(2)after taking into
			 account relevant security considerations, the Secretary of State should
			 consider placing United States public diplomacy facilities at locations
			 conducive to maximizing their use, consistent with the authority given to the
			 Secretary under section 606(a)(2)(B) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865(a)(2)(B)) to waive certain
			 requirements of that Act.
						122.Employment of
			 non-citizens for international broadcastingSection 804(1) of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1474(1)) is amended
			 by striking suitably qualified United States citizens and
			 inserting United States citizens applicants who are equally or better
			 qualified than non-United States citizen applicants.
				123.Radio Free
			 Europe and Radio Liberty pay paritySection 308(h)(1) of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6207(h)(1)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)by striking
			 or (C); and
						(B)by inserting
			 (or level II of the Executive Schedule under section 5313 of such title,
			 if the Board certifies that the employees are covered by a performance
			 appraisal system meeting the certification criteria under section 5307(d) of
			 such title) before the period at the end; and
						(2)by striking
			 subparagraph (C).
					124.Extension of
			 grant authority for Radio Free AsiaSection 309(f) of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6208(f)) is amended by
			 striking September 30, 2010 and inserting September 30,
			 2011.
				125.Personal
			 services contracting program for the Broadcasting Board of
			 GovernorsSection 504 of the
			 Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22
			 U.S.C. 6206 note) is amended—
					(1)in the section
			 heading, by striking pilot;
					(2)in subsection
			 (a)—
						(A)by striking
			 pilot;
						(B)by striking
			 , without regard to Civil Service and classification laws,;
			 and
						(C)by adding at the
			 end the following: A personal services contractor hired pursuant to this
			 section shall not be considered a Federal employee (as defined under section
			 2105 of title 5, United States Code) for any purpose.;
						(3)in subsection (b),
			 by adding at the end the following:
						
							(5)The annual salary
				rate for personal services contractors may not exceed the rate for level IV of
				the Executive Schedule under section 5315 of title 5, United States
				Code.
							;
				and
					(4)in subsection
			 (c)—
						(A)by striking
			 the pilot program authorized by this section and inserting
			 the program; and
						(B)by striking
			 December 31, 2009 and inserting December 31,
			 2011.
						126.Reauthorization
			 of United States Advisory Commission on Public DiplomacySection 1334 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking
			 October 1, 2010 and inserting October 1,
			 2011.
				127.Dissemination
			 of public diplomacy information within the United StatesSection 501(b) of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1461) is
			 amended—
					(1)in paragraph (1), by striking
			 Director of the United States Information Agency and inserting
			 Secretary of State;
					(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)The Broadcasting
				Board of Governors may make available to the Archivist of the United States,
				for domestic distribution, motion pictures, films, videotape, and other
				material prepared by the Broadcasting Board of Governors for dissemination
				abroad 2 years after the initial dissemination of the material abroad, or in
				the case of such material not disseminated abroad, 2 years after the
				preparation of the material.
							;
				and
					(4)by amending
			 paragraph (3), as redesignated, to read as follows:
						
							(3)The Secretary of
				State and the Broadcasting Board of Governors shall be reimbursed for any
				attendant expenses. Any reimbursement to the Secretary or the Broadcasting
				Board of Governors under this paragraph shall be credited to the applicable
				appropriation of the Department of State or the Broadcasting Board of
				Governors.
							.
					128.Science and
			 technology fellowships
					(a)In
			 generalUnder the authority, direction, and control of the
			 President, the Secretary of State, in accordance with the Mutual Educational
			 and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.), may increase the
			 number of educational and cultural exchange activities involving persons from
			 scientific, medicine, research, and academic sectors by—
						(1)establishing new
			 programs under such Act; and
						(2)expanding the
			 coverage of existing programs under such Act.
						(b)Science envoy
			 programSection 504 of the
			 Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), is
			 amended by adding at the end the following:
						
							(e)(1)The Secretary may award
				grants and enter into cooperative agreements related to science and technology
				fellowship programs of the Department of State, including for assistance in
				recruiting fellows and the payment of stipends, travel, and other appropriate
				expenses to fellows.
								(2)Grants awarded
				under this subsection may be—
									(A)part of the United
				States Science Envoy program; and
									(B)used to select our
				Nation’s preeminent scientists, Nobel laureates, and leaders in technology who
				will travel overseas to represent the commitment of the United States to
				collaborate with other countries to promote the advancement of science and
				technology throughout the world based on issues of common interest and
				expertise.
									(3)Stipends awarded
				under this subsection shall not be considered compensation for purposes of
				section 209 of title 18, United States Code.
								(4)The total amount
				of grants awarded under this subsection shall not exceed $2,000,000 in any
				fiscal
				year.
								.
					129.Grants for
			 international documentary exchange programs
					(a)AssistanceThe
			 Secretary of State may award grants, on such terms and conditions as the
			 Secretary may determine, to United States film makers and nongovernmental
			 organizations that use independently produced documentary films to promote
			 better understanding of—
						(1)the United States
			 among individuals in other countries; and
						(2)global
			 perspectives and other countries among individuals in the United States.
						(b)Use of grant
			 fundsGrants awarded under subsection (a) shall, to the maximum
			 extent practicable, be used—
						(1)to fund,
			 distribute, and promote documentary films that—
							(A)convey a diversity
			 of views about life in the United States to foreign audiences; and
							(B)bring insightful
			 foreign perspectives to United States audiences;
							(2)to support—
							(A)the production of
			 documentaries described in paragraph (1) that are made by independent foreign
			 and domestic producers, selected through a peer review process; and
							(B)the distribution
			 and screening of such documentaries in diverse locations throughout the United
			 States;
							(3)to develop a
			 network of overseas partners to produce, distribute, and broadcast such
			 documentaries according to the allowable rights of each program; and
						(4)to help distribute
			 foreign documentaries in the United States.
						(c)Preference
			 factorsIn awarding grants under this section, the Secretary
			 shall give preference to nongovernmental organizations that—
						(1)are as cost
			 effective as possible; and
						(2)have experience
			 supporting independently produced documentary films.
						(d)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that describes in detail the implementation
			 of this section.
					(e)Authorization of
			 appropriationsOf the amounts authorized to be appropriated for
			 Educational and Cultural Exchange Programs under section 101(6), there is
			 authorized to be appropriated to the Secretary of State such sums as may be
			 necessary for each of fiscal years 2010 and 2011 to carry out this
			 section.
					CConsular Services
			 and Related Matters
				131.Reforming
			 refugee processing
					(a)Family
			 reunification
						(1)Multiple forms
			 of reliefSection 207(c)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1157(c)(1)) is amended by adding at the end Applicants for
			 admission as refugees under this section may simultaneously pursue admission
			 under any visa category for which such applicants may be
			 eligible..
						(2)Separated
			 childrenSection 207(c)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1157(c)(2)) is amended—
							(A)in subparagraph
			 (A), by striking the last sentence;
							(B)by redesignating
			 subparagraph (B) as subparagraph (D); and
							(C)by inserting after
			 subparagraph (A) the following:
								
									(B)A child who is
				younger than 18 years of age on the date of the child’s application for
				admission as a refugee shall be admitted as a refugee if not otherwise entitled
				to such admission if—
										(i)such child is an
				orphan because of the death or disappearance of, abandonment or desertion by,
				or separation or loss from, both parents, or for whom the sole or surviving
				parent is incapable of providing the proper care and has relinquished physical
				custody of the child;
										(ii)such child is in
				the physical custody of, and living under the care of, an alien approved for
				admission to the United States as a refugee under paragraph (1);
										(iii)it is in the
				best interest of such child to be placed with the alien described in clause
				(ii);
										(iv)such child is not
				a person described in the second sentence of section 101(a)(42); and
										(v)such child is
				otherwise admissible under paragraph
				(3).
										.
							(3)Children of
			 refugee spouses
							(A)RefugeesSection
			 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is
			 amended—
								(i)in paragraph
			 (2)—
									(I)by inserting after
			 subparagraph (B), as added by paragraph (2), the following:
										
											(C)If a person
				granted refugee status under subparagraph (A) proves that he or she is the
				birth parent or adoptive parent of a child and such child was under the age of
				21 on the date the parent was granted such status, such child shall be eligible
				for admission as a refugee if the child—
												(i)is accompanying or
				following to join such parent;
												(ii)is not a person
				described in the second sentence of section 101(a)(42); and
												(iii)is admissible
				(except as otherwise provided under paragraph
				(3)).
												;
				and
									(II)by adding at the
			 end the following:
										
											(E)The admission of a
				person as a refugee under this paragraph shall be charged against the numerical
				limitation established in accordance with the appropriate subsection under
				which the principal refugee’s admission is
				charged.
											;
				and
									(ii)in paragraph (4),
			 by inserting or the spouse’s child after of the
			 alien.
								(B)AsyleesSection
			 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(3)) is
			 amended—
								(i)by redesignating
			 subparagraph (B) as subparagraph (C); and
								(ii)by inserting
			 after subparagraph (A) the following:
									
										(B)Eligibility of
				child to join parentIf an alien who qualifies for asylee status
				under subparagraph (A) as the spouse of an alien who has been granted asylum
				under this subsection proves that he or she is the birth parent or adoptive
				parent of a child and such child was under the age of 21 on the date the parent
				was granted such status, such child shall be granted asylee status if the
				child—
											(i)is accompanying or
				following to join such parent; and
											(ii)is otherwise
				admissible.
											.
								(b)Adjustments of
			 status of refugeesSection 209 of the Immigration and Nationality
			 Act (8 U.S.C. 1159) is amended—
						(1)by amending
			 subsection (a) to read as follows:
							
								(a)Requirements for
				adjustment of status of refugee
									(1)In
				generalThe Secretary of Homeland Security or the Attorney
				General, in the discretion of the Secretary or the Attorney General and under
				such regulations as the Secretary or the Attorney General may prescribe, may
				adjust the status of any alien admitted as a refugee under section 207 to the
				status of an alien lawfully admitted for permanent residence if the
				alien—
										(A)applies for such
				adjustment;
										(B)has been
				physically present in the United States for at least 1 year after being
				admitted as a refugee;
										(C)is not firmly
				resettled in any foreign country;
										(D)has not had his or
				her refugee status terminated by the Secretary of Homeland Security under
				section 207(c)(4);
										(E)is not, as of the
				date of application for adjustment, the subject of a procedure to terminate
				refugee status, pursuant to such regulations as the Secretary of Homeland
				Security may prescribe; and
										(F)is admissible
				(except as otherwise provided under subsection (c)) as an immigrant under this
				Act at the time of examination for adjustment of such alien.
										(2)RecordNotwithstanding
				any numerical limitation under this Act, the Secretary of Homeland Security or
				the Attorney General shall, upon the approval of an application under paragraph
				(1), establish a record of the alien’s admission for lawful permanent residence
				as of—
										(A)the date of such
				alien’s admission as a refugee, if the alien applies for adjustment not later
				than 2 years after the date of admission as a refugee; or
										(B)the date of the
				application for adjustment in all other
				cases.
										;
				and
						(2)in subsection (c),
			 by adding at the end An application for adjustment under this section
			 may be filed up to 3 months before the date on which the applicant would first
			 otherwise be eligible for adjustment under this section..
						(c)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the first day of the first fiscal year that begins after the date of the
			 enactment of this Act.
					132.Definition of
			 use in passport and visa offensesChapter 75 of title 18, United States Code,
			 is amended—
					(1)in the table of sections, by inserting
			 before the item relating to section 1541 the following:
						
							
								1540. Meaning of use and
				uses.
							
							;
						and(2)by inserting before section 1541 the
			 following:
						
							1540.Meaning of
				use and usesFor purposes of this chapter, the terms
				use and uses shall be given their plain meaning,
				including use for identification
				purposes.
							.
					133.Visa
			 ineligibility for international child abductionSection 212(a)(10)(C)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(10)(C)(iii)) is
			 amended—
					(1)in subclause (I), by adding
			 or at the end;
					(2)in subclause (II), by striking ;
			 or at the end and inserting a period; and
					(3)by striking subclause (III).
					134.Vaccination
			 waiver for adopted childrenSection 212(a)(1)(C)(ii) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(1)(C)(ii)) is amended by striking
			 section 101(b)(1)(F), and inserting subparagraph (F) or
			 (G) of section 101(b)(1);.
				135.Signed
			 photograph requirement for visa applicationsSection 221(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(b)) is amended by striking signed by
			 him.
				136.Electronic
			 transmission of domestic violence information to visa applicantsSection 833(a)(5)(A) of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (8 U.S.C.
			 1375a(a)(5)(A)) is amended by adding at the end the following:
					
						(iv)Subject to such
				regulations as the Secretary of State may prescribe, mailings required under
				this subsection may be transmitted by electronic means if an applicant consents
				to electronic
				service.
						.
				137.Sibling
			 adoptionsSection 101(b)(1)(G)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(G)) is
			 amended—
					(1)by redesignating
			 clause (ii) as subclause (VI);
					(2)by striking
			 25 years of age and all that follows through if—
			 and inserting 25 years of age, if—;
					(3)by striking
			 a child under the age of sixteen and inserting the following “a
			 child who—
						
							(i)is younger than 16
				years of
				age
							;
					(4)in subclause (VI),
			 as redesignated, by striking the period at the end and inserting ;
			 or; and
					(5)by adding at the
			 end the following:
						
							(ii)subject to the
				same conditions as in clause (i), except with respect to the age of the
				child—
								(I)is a natural
				sibling of a child described in clause (i), subparagraph (E)(i), or
				subparagraph (F)(i);
								(II)has been adopted
				abroad, or is coming to the United States for adoption, by the adoptive parent
				(or prospective adoptive parent) or parents of the sibling described in clause
				(i), subparagraph (E)(i), or subparagraph (F)(i); and
								(III)is younger than
				18 years of at the time a petition is filed in his or her behalf to accord a
				classification as an immediate relative under section
				201(b).
								.
					138.Passport
			 execution feeSection 1(a) of
			 the Act of June 4, 1920 (22 U.S.C. 214(a)) is amended by striking and a
			 fee, prescribed by the Secretary of State by regulation, for executing each
			 such application except that the and inserting . There shall
			 also be collected a fee, prescribed by the Secretary of State by regulation,
			 for executing each such application, which, for applications filed at passport
			 facilities opened after October 1, 2008, shall be deposited as an offsetting
			 collection to the appropriate Department of State appropriation, to remain
			 available until expended to recover the costs of passport processing.
			 The.
				139.Fraud
			 prevention and detection feesSection 286(v)(2)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(v)(2)(A)) is amended—
					(1)in the matter
			 preceding clause (i), by striking at United States embassies and
			 consulates abroad;
					(2)in clause
			 (ii)—
						(A)by striking
			 primarily; and
						(B)by striking
			 or pursuant to the terms of a memorandum of understanding or other
			 agreement between the Secretary of State and the Secretary of Homeland
			 Security; and and inserting , as appropriate;;
						(3)by redesignating
			 clause (iii) as clause (iv); and
					(4)by inserting after
			 clause (ii) the following:
						
							(iii)to purchase,
				lease, construct, and operate facilities for the processing of visas described
				in subparagraph (H)(i), (H)(ii), or (L) of section 101(a)(15);
				and
							.
					140.Technical
			 amendments relating to the Intelligence Reform and Terrorism Prevention Act of
			 2004Title VII of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 is amended—
					(1)in section
			 7201(c)(1), by inserting and the Department of State after
			 used by the Department of Homeland Security; and
					(2)in section 7209(d)
			 (8 U.S.C. 1185 note), by striking the Secretary, in conjunction with the
			 Secretary of Homeland Security and inserting the Secretary of
			 Homeland Security, in consultation with the Secretary of State.
					IIOrganization and
			 personnel of the Department of State
			AModernizing the
			 Department of State
				201.Creation of a
			 modern and expeditionary Foreign Service
					(a)Targeted
			 expansion of foreign serviceThe Secretary of State shall expand
			 the Foreign Service to—
						(1)fill vacancies,
			 particularly overseas vacancies that are critical to key United States foreign
			 policy and national security interests, to prevent crises from emerging;
						(2)increase the
			 capacity of the Department of State to assign and deploy Foreign Service
			 officers and other personnel to prevent, mitigate, and respond to international
			 crises and instability in foreign countries that threaten key United States
			 foreign policy and national security interests; and
						(3)ensure that
			 members of the Foreign Service, before beginning assignments that require
			 additional or improved skills—
							(A)receive language,
			 security, area, and other training that is necessary to successfully execute
			 their responsibilities in their new assignments; and
							(B)have the
			 opportunity to obtain advanced and other education that will increase the
			 capacity of the Foreign Service to complete its mission.
							(b)Authorized
			 personnel increases
						(1)Department of
			 stateThe Secretary of State is authorized to increase the number
			 of members of the Foreign Service—
							(A)by 750 above
			 attrition during fiscal year 2010; and
							(B)by an additional
			 750 above attrition during fiscal year 2011.
							(2)USAIDIn
			 addition to the personnel increases authorized under paragraph (1), the
			 Administrator of the United States Agency for International Development (USAID)
			 is authorized to increase the number of members of the Foreign Service employed
			 by USAID—
							(A)by 350 above
			 attrition during fiscal year 2010; and
							(B)by an additional
			 350 above attrition during fiscal year 2011.
							(3)Rule of
			 constructionNothing in this subsection may be construed to limit
			 the authority of the Secretary of State or the Administrator of the United
			 States Agency for International Development to hire personnel.
						(c)TrainingSection
			 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at
			 the end the following:
						
							(d)The Secretary of
				State shall ensure that members of the Service, before receiving assignments
				that require new and improved skills—
								(1)receive language,
				security, area, and other training that is necessary to successfully execute
				their responsibilities in their new assignments; and
								(2)have opportunities
				during their careers to obtain advanced education and training in academic and
				other relevant institutions in the United States and in other countries to
				increase the capacity of the Service to fulfill its
				mission.
								.
					202.Conflict
			 prevention, mitigation, and resolution training
					(a)In
			 generalSection 708 of the Foreign Service Act of 1980, as
			 amended by section 301(d), is further amended by adding at the end the
			 following:
						
							(e)The Secretary of
				State shall ensure that relevant officers of the Foreign Service deploying to
				areas undergoing significant conflict or considered to be at risk of
				significant conflict receive appropriate advanced training in conflict
				prevention, mitigation, and resolution, including an understanding of—
								(1)peace processes,
				negotiations, and decision-making;
								(2)patterns of
				escalation;
								(3)country and
				region-specific issues, including resource allocation, as contributing factors
				to peace or conflict; and
								(4)how to function
				successfully when—
									(A)public order has
				been undermined by instability; or
									(B)there is no civil
				authority that can effectively provide public
				safety.
									.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to the appropriate congressional committees that
			 describes the efforts made by the Department of State to further expand and
			 facilitate conflict prevention, mitigation, and resolution training.
					BForeign Services
			 overseas pay equity
				211.Short
			 titleThis subtitle may be
			 cited as the Foreign Service Overseas
			 Pay Equity Act of 2009.
				212.Overseas
			 comparability pay adjustment
					(a)Overseas
			 comparability pay adjustment
						(1)In
			 generalChapter 4 of title I of the Foreign Service Act of 1980
			 (22 U.S.C. 3961 et seq.) is amended by adding at the end the following:
							
								415.Overseas
				comparability pay adjustment
									(a)In
				generalA member of the Service who is designated class 1 or
				below for purposes of section 403 and whose official duty station is neither in
				the continental United States nor in a nonforeign area shall receive, in
				accordance with the phase-in schedule set forth in subsection (c), a
				locality-based comparability payment (stated as a percentage) equal to the
				locality-based comparability payment (stated as a percentage) that would be
				provided under section 5304 of title 5, United States Code, if such member’s
				official duty station were in the District of Columbia.
									(b)Treatment as
				basic payThe amount of any locality-based comparability payment,
				which is payable to a member of the Service under this section—
										(1)shall be
				considered a part of the basic pay of such member for the purposes described
				in—
											(A)section
				5304(c)(2)(A) of title 5, United States Code; and
											(B)chapter 8 of this
				Act; and
											(2)shall be subject
				to any limitations on pay applicable to locality-based comparability payments
				under section 5304 of title 5, United States Code.
										(c)Phase-InThe
				locality-based comparability payment payable to a member of the Service under
				this section—
										(1)during the period
				beginning on the first day of the first full pay period that is 90 days after
				the date of the enactment of this subsection, and ending on the last day of the
				last pay period in fiscal year 2009, shall be up to 33.33 percent of the
				payment which would otherwise apply under subsection (a);
										(2)during the period
				beginning on the first day of the first pay period in fiscal year 2010 and
				ending on the last day of the last pay period in fiscal year 2010, shall be up
				to 66.67 percent of the payment which would otherwise apply under subsection
				(a); and
										(3)beginning on the
				first day of the first pay period in fiscal year 2011, shall be equal to the
				payment determined under subsection (a).
										(d)Nonforeign area
				definedIn this section, the term nonforeign area
				means 1 of the areas listed in section 591.205 of title 5, Code of Federal
				Regulations.
									.
						(2)Conforming
			 amendmentThe table of contents under section 2 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3901 et seq.) is amended by inserting after the
			 item relating to section 414 the following:
							
								Sec. 415.
				Overseas comparability pay adjustment..
							
						(b)Conforming
			 amendments relating to the foreign service retirement systems
						(1)Contributions to
			 the fund
							(A)In
			 generalSection 805(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4045(a)) is amended—
								(i)in paragraph
			 (1)—
									(I)by striking
			 7.25 percent and inserting 7 percent; and
									(II)by striking
			 The contribution by the employing agency and all that follows
			 through and shall be made and inserting An equal amount
			 shall be contributed by the employing agency;
									(ii)in paragraph
			 (2)—
									(I)in subparagraph
			 (A), by striking , plus an amount equal to .25 percent of basic
			 pay; and
									(II)in subparagraph
			 (B), by striking , plus an amount equal to .25 percent of basic
			 pay; and
									(iii)in paragraph
			 (3), by striking , plus .25 percent.
								(B)Effective
			 dateThe amendments made by subparagraph (A) shall take effect on
			 the first day of the first pay period beginning on or after October 1, 2011 (or
			 during any portion of such pay period).
							(2)Computation of
			 annuitiesSection 806(a)(9) of the Foreign Service Act of 1980
			 (22 U.S.C. 4046(a)(9)) is amended by striking is outside the continental
			 United States shall and inserting was outside the continental
			 United States during the period beginning on December 29, 2002, and ending on
			 the day before the first day of the first pay period beginning on or after
			 October 1, 2010, shall, to the extent that such computation is based on the
			 basic salary or basic pay of such member while the member was outside the
			 United States,.
						(3)Entitlement to
			 annuitySection 855(a)(3) of the Foreign Service Act of 1980 (22
			 U.S.C. 4071d(a)(3)) is amended—
							(A)by striking
			 section 8414 and inserting section 8415;
			 and
							(B)by striking
			 is outside the continental United States shall and inserting
			 was outside the continental United States during the period beginning on
			 December 29, 2002, and ending on the day before the first day of the first pay
			 period beginning on or after October 1, 2011 (or during any portion of such pay
			 period), shall, to the extent that such computation is based on the basic
			 salary or basic pay of such member while the member was outside the United
			 States,.
							(4)Deductions and
			 withholdings from paySection 856(a)(2) of such Act (22 U.S.C.
			 4071e(a)(2)) is amended to read as follows:
							
								(2)The applicable
				percentage specified in this paragraph shall be as follows:
									
										
											
												PercentageTime Period
												
											
											
												7.5Before January 1, 1999.
												
												7.75January 1, 1999, to December 31,
						1999.
												
												7.9January 1, 2000, to December 31,
						2000.
												
												7.55January 11, 2003, to the day before the
						first day of the first pay period beginning on or after October 1,
						2011.
												
												7.5Beginning on the first day of the first pay
						period beginning on or after October 1, 2011.
												
											
										
								.
						(c)Reporting
			 requirementNot later than October 1, 2011, the Secretary of
			 State shall submit a report to the Committee on Foreign Relations of the
			 Senate, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the
			 Committee on Foreign Affairs of the House of
			 Representatives, and Committee
			 on Oversight and Government Reform of the House of
			 Representatives that includes—
						(1)an assessment of
			 all allowances provided to members of the Foreign Service under—
							(A)the Foreign
			 Service Act of 1980; or
							(B)title 5, United
			 States Code; and
							(2)an explanation of
			 how such allowances have been, or will be, affected by the amendments to the
			 Foreign Service Act of 1980 made under this Act.
						COther organization
			 and personnel matters
				221.Death
			 gratuitySection 413(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is amended by striking
			 at the time of death. and inserting at level II of the
			 Executive Schedule under section 5313 of title 5, United States Code, at the
			 time of death except that for employees compensated under a local compensation
			 plan established under section 408, the amount of such gratuity shall be equal
			 to the greater of 1 year’s salary at the time of death or 1 year’s basic salary
			 at the highest step of the highest grade on the local compensation plan from
			 which the employee was being paid at the time of death..
				222.Expansion and
			 extension of annuitant waiver for response readiness corps
					(a)Amendments to
			 State Department Basic Authorities Act of 1956Section 61(a) of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) is
			 amended—
						(1)in paragraph (1),
			 by striking or to posts vacated and inserting , to
			 positions in the Response Readiness Corps, or to posts vacated;
			 and
						(2)in paragraph (2),
			 by striking 2010 and inserting 2012.
						(b)Amendments to
			 Foreign Assistance Act of 1961Section 625(j)(1) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) is amended—
						(1)in subparagraph
			 (A), by striking or to posts vacated and inserting , to
			 positions in the Response Readiness Corps, or to posts vacated;
			 and
						(2)in subparagraph
			 (B), by striking 2010 and inserting 2012.
						223.Reemployment of
			 annuitantsSection 824(g) of
			 the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended—
					(1)in paragraph
			 (1)(B), by striking to facilitate the assignment of persons to Iraq and
			 Afghanistan or to posts vacated by members of the Service assigned to Iraq and
			 Afghanistan;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraph (3) as paragraph (2).
					224.Locally
			 employed staff
					(a)FindingsBased
			 on information obtained from the April 2009 report from the Office of the
			 Inspector General of the Department of State and the Broadcasting Board of
			 Governors, entitled Review of Locally Employed Staff Compensation
			 Issues (Report Number ISP–I–09–44), Congress makes the following
			 findings:
						(1)U.S. embassies and
			 consulates worldwide retain over 51,000 locally employed (LE) staff under local
			 compensation plans (LCPs) in about 170 overseas missions. A report by the
			 Office of the Inspector General of the Department of State and the Broadcasting
			 Board of Governors, entitled Review of Locally Employed Staff
			 Compensation Issues (Report Number ISP–I–09–44), stated that:
			 The U.S. is falling behind in providing a competitive compensation
			 package for LE staff that is commensurate with their experience, technical
			 skills, and responsibilities.
						(2)The ability of
			 United States overseas missions to retain LE staff and to recruit new,
			 qualified staff is vital to the success of those missions.
						(3)To addresses
			 differences in the skill levels required for different categories of LE staff
			 positions, the Inspector General’s report recommended that separate data
			 and separate scales should be established for certain types of
			 employees.
						(4)The current LE
			 staff compensation review process requires improvement, including increasing
			 transparency and interagency involvement, reducing disparities between the
			 salary and budget cycles, and improving the use of outmoded and cumbersome
			 communication technology.
						(b)Review
						(1)In
			 generalNot later than 180 days after date of the enactment of
			 this Act, and not less than every 5 years thereafter, the Secretary of State
			 shall—
							(A)review salary and
			 compensation guidelines for overseas, locally employed staff of the Department
			 of State;
							(B)review—
								(i)whether the United
			 States is falling behind in providing a competitive compensation package for
			 locally employed staff that is commensurate with their experience, technical
			 skills, and responsibilities; and
								(ii)the implications
			 for providing average salary increases that are approximately 60 percent of
			 prevailing practice;
								(C)provide
			 recommendations on how to recruit new, qualified staff; and
							(D)provide
			 recommendations for separate data and a separate pay scale for highly skilled
			 and trained professional positions.
							(2)Compensation
			 databaseNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall establish a comprehensive database
			 for salary and compensation information for such staff, as recommended by the
			 Office of Inspector General in a April 2009 report entitled Review of
			 Locally Employed Staff Compensation Issues (Report Number
			 ISP–I–09–44).
						(3)Pay scales for
			 locally employed professionalsThe review under paragraph (1)(A)
			 shall include a summary of efforts to address pay scales for locally employed
			 staff to ensure adequate compensation for professional level positions, such as
			 medical officers, laboratory management, public health information technology
			 positions, and other highly skilled positions.
						(c)GuidelinesNot
			 later than 90 days after enactment of this Act, the Secretary of State shall
			 consult with appropriate congressional committees on proposed guidelines for
			 awards, pay scales, and compensation of overseas, locally employed staff of the
			 Department of State, including for loss of life while on duty.
					(d)Locally employed
			 staff definedIn this section, the term locally employed
			 staff means employees compensated under local compensation plans
			 established under section 408 of the Foreign Service Act of 1980 (22 U.S.C.
			 3968).
					225.Repeal of
			 recertification requirement for senior foreign serviceSection 305 of the Foreign Service Act of
			 1980 (22 U.S.C. 3945) is amended by striking subsection (d).
				226.Foreign
			 relations exchange programsTitle I of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the
			 end the following:
					
						63.Foreign
				relations exchange programs
							(a)In
				generalThe Secretary may establish exchange programs under which
				officers or employees of the Department of State, including individuals
				appointed under title 5, United States Code, and members of the Foreign Service
				may be assigned, for a period not to exceed 1 year, to a position with any
				foreign government or international entity that permits an employee to be
				assigned to a position with the Department of State.
							(b)Salary and
				benefits
								(1)Foreign service
				membersDuring a period in which a member of the Foreign Service
				is participating in an exchange program authorized under subsection (a), such
				member shall be entitled to the salary and benefits to which such member would
				be entitled if such member were assigned to an agency, international
				organization, or other body under section 503 of the Foreign Service Act of
				1980 (22 U.S.C. 3983).
								(2)DetaileesAn
				employee of the Department of State (other than a member of the Foreign Service
				participating in an exchange program authorized under subsection (a)) shall be
				treated in all respects as if detailed to an international organization under
				section 3343(b) of title 5, United States Code. The salary of such employee
				shall be the higher of the salary that the employee would receive but for the
				assignment under this section or the salary of the position to which the
				employee is assigned.
								(3)PaymentThe
				salary and benefits of an employee of a foreign government or international
				entity participating in a program established under this section shall be paid
				by such government or entity during the period in which such employee is
				participating in the program, and shall not be reimbursed by the Department of
				State.
								(c)Nonreciprocal
				assignmentsThe Secretary may authorize a nonreciprocal
				assignment of personnel pursuant to this section, with or without reimbursement
				from the foreign government or international entity for all or part of the
				salary and other expenses payable during the assignment, if such assignment is
				in the interests of the United States.
							(d)Rule of
				constructionNothing in this section may be construed to
				authorize the appointment as an officer or employee of the United States
				of—
								(1)an individual
				whose allegiance is to any country, government, or foreign or international
				entity other than to the United States; or
								(2)an individual who
				has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5,
				United States Code, and any other provision of law concerning eligibility for
				appointment, and continuation of employment, as an officer or employee of the
				United
				States.
								.
				227.Enhanced
			 personnel authorities for the inspector general of the department of
			 State
					(a)DefinitionsIn
			 this section:
						(1)AnnuitantThe
			 term annuitant means an individual who, based on the service of
			 such individual, is entitled to benefits under a retirement system for
			 Government employees.
						(2)Government
			 employeeThe term Government employee has the
			 meaning given the term employee in section 2105(a) of title 5,
			 United States Code.
						(3)Inspector
			 generalThe term Inspector General means the
			 Inspector General of the Department of State.
						(4)OfficeThe
			 term Office means the Office of Inspector General of the
			 Department of State.
						(b)Provisions
			 relating to reemployed annuitants
						(1)Waiver
			 authoritySubject to the conditions set forth in paragraph (3),
			 the Inspector General may waive the application of any provision of law set
			 forth in paragraph (2) on behalf of any reemployed annuitant serving in a
			 position within the Office.
						(2)ProvisionsThe
			 provisions of law set forth in this paragraph are—
							(A)subsections (a)
			 through (d) of section 8344 of title 5, United States Code;
							(B)subsections (a)
			 through (e) of section 8468 of title 5, United States Code;
							(C)subsections (a)
			 through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064);
			 and
							(D)any other similar
			 provision of law, as identified by the Inspector General in regulations.
							(3)ConditionsWaiver
			 authority under this subsection may be exercised only—
							(A)on a case-by-case
			 basis; and
							(B)if, and for so
			 long as, such waiver—
								(i)is necessary due
			 to—
									(I)difficulty in the
			 recruitment or retention of a qualified employee for the position involved;
			 or
									(II)a temporary
			 emergency hiring need; and
									(ii)does not cause
			 the number of employees within the Office who are exempted from 1 or more of
			 the provisions of law set forth in paragraph (2) (whether pursuant to a waiver
			 under this subsection or otherwise) to exceed, as of any given date, 35 percent
			 of the total workforce of the Office, determined on a full-time equivalent
			 basis.
								(4)Rule of
			 constructionNothing in this subsection may be construed to
			 permit or require that any reemployed annuitant benefitting from a waiver of a
			 provision of law set forth in paragraph (2) be treated as a Government employee
			 for purposes of the retirement system to which such provision relates.
						(c)Provisions
			 relating to contracts for personal services
						(1)In
			 generalThe Inspector General may contract with United States
			 citizens for personal services to facilitate and support the Office’s oversight
			 of programs and operations. Such citizens shall not, by virtue of any such
			 contract, be considered to be Government employees for purposes of any law
			 administered, in whole or in part, by the Office of Personnel
			 Management.
						(2)Relation to
			 other lawsExcept as provided in paragraph (2), this subsection
			 shall not affect any determination as to whether an individual performing
			 services pursuant to any contract under this subsection is a Government
			 employee for purposes of any law of the United States. The Secretary of State
			 may determine the applicability, with respect to any such individual, of any
			 law administered, in whole or in part, by the Secretary.
						(3)ConditionsThe
			 Inspector General may not enter into a personal services contract under this
			 subsection unless—
							(A)in the judgment of
			 the Inspector General, personnel resources of the Office would otherwise be
			 insufficient;
							(B)the contract is
			 for a term of 2 years or less, unless the Inspector General determines that
			 exceptional circumstances justify an extension of not longer than 1 additional
			 year; and
							(C)not more than 20
			 percent of the workforce of the Office, as of any given date, consists of
			 individuals serving under personal services contracts (whether entered into
			 under this subsection or otherwise), determined on a full-time equivalent
			 basis.
							(4)Other
			 authorities not affectedThe authority under this subsection is
			 in addition to any other authority available to the Inspector General to engage
			 individuals under a personal services contract.
						(d)ReportIn
			 the Office of the Inspector General’s semiannual report to Congress, the
			 Inspector General shall include information on the usage and rationale related
			 to annuitants hired under this section.
					228.Personal
			 services contractors
					(a)In
			 generalIn addition to other authorities that may be available,
			 the Secretary of State may establish a pilot program (referred to in this
			 section as the Program) to respond to new or emerging needs or
			 to augment existing services by contracting with United States nationals and
			 aliens lawfully admitted for permanent residence to provide personal services
			 in the United States or in the United States and outside the United
			 States.
					(b)ConditionsThe
			 Program authorized under subsection (a) may be established if—
						(1)the Secretary
			 determines that existing personnel resources are insufficient;
						(2)the length of each
			 contract, including options, is not greater than 2 years, unless the Secretary
			 determines that exceptional circumstances justify an extension of up to 1
			 additional year;
						(3)not more than 200
			 people are employed at any time as personal services contractors under this
			 section; and
						(4)the Program is
			 only used to obtain specialized skills or experience or to respond to urgent
			 needs.
						(c)Status of
			 personal service contractors
						(1)Office of
			 personnel managementAn individual entering into a personal
			 services contract under the Program shall not, by virtue of such hiring, be
			 considered to be an employee of the United States Government for purposes of
			 any law administered by the Office of Personnel Management. The Secretary may
			 determine the applicability to such individuals of section 2(f) of the State
			 Department Basic Authorities Act (22 U.S.C. 2669(f)) and of any other law
			 administered by the Secretary concerning the employment of such
			 individuals.
						(2)Federal
			 employment statusExcept as provided in paragraph (1), this
			 section shall not affect the determination as to whether an individual entering
			 into a personal services contract under the Program is an employee of the
			 United States Government for purposes of any Federal law.
						(d)Termination of
			 authority
						(1)In
			 generalThe authority to award personal services contracts under
			 the Program shall terminate on September 30, 2014.
						(2)Effect on
			 existing contractsAny contract entered into before the
			 termination date set forth in paragraph (1) may remain in effect until the
			 expiration date set forth in such contract.
						229.Amendment to
			 the Foreign Service Act of 1980Section 209 of the Foreign Service Act of
			 1980 (22 U.S.C. 3929) is amended—
					(1)in subsection (c),
			 by striking paragraph (5); and
					(2)in subsection
			 (d)(2)—
						(A)in subparagraph
			 (D), by adding and at the end;
						(B)in subparagraph
			 (E), by striking ; and and inserting a period; and
						(C)by striking
			 subparagraph (F).
						IIIInternational
			 organizations
			301.Promoting
			 assignments to international organizations
				(a)Sense of
			 congressIt is the sense of Congress that the Secretary
			 should—
					(1)ensure that the
			 Department of State is able to appropriately staff United States missions both
			 within the United States and abroad that are dedicated to representing the
			 United States to international organizations and multilateral institutions,
			 including missions in New York, Brussels, Geneva, Rome, Montreal, Nairobi,
			 Vienna, and Paris;
					(2)develop persons
			 with specialized skills necessary to become experts in multilateral diplomacy
			 given the large number of positions in the United States and abroad that are
			 dedicated to this specialty; and
					(3)consider as a
			 factor for promotions whether a member of the Foreign Service has served in a
			 position whose primary responsibility is to formulate policy toward, or
			 represent the United States at, an international organization, a multilateral
			 institution, or a broad-based multilateral negotiation of an international
			 instrument.
					302.Synchronization
			 of United States contributions to international organizationsIn accordance with section 404 of the
			 Foreign Relations Authorization Act of 2003 (Public Law 107–228; 116 Stat.
			 1389), there are authorized to be appropriated such sums as may be necessary
			 for the synchronization of United States contributions to international
			 organizations.
			303.Peacekeeping
			 contributionsSection
			 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and
			 1995 (Public Law 103–236; 22 U.S.C. 287e note) is amended by adding at the end
			 the following:
				
					(vi)For assessments
				made during calendar year 2010 and thereafter, 27.5
				percent.
					.
			304.Buying power
			 maintenance, international organizationsTitle I of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a et seq.), as amended by section 328,
			 is further amended by adding at the end the following:
				
					64.Buying power
				maintenance, international organizations
						(a)Establishment of
				accountThere is established in the Treasury of the United States
				the Buying Power Maintenance, International Organizations
				account (referred to in this section as the account) to
				offset fluctuations in foreign currency exchange rates that adversely affect
				United States contributions to international organizations.
						(b)Authority To
				transfer amounts to accountThe Secretary of State may transfer
				to, and merge with, the account such amounts appropriated or otherwise made
				available for the Contributions to International Organizations account as the
				Secretary determines are beyond the needs of activities funded from that
				account because of fluctuations in foreign currency exchange rates.
						(c)Authority To
				transfer amounts from accountIn order to offset adverse
				fluctuations in foreign currency exchange rates, the Secretary of State may
				transfer to, and merge with, the Contributions to International Organizations
				account such amounts from the account as the Secretary determines are necessary
				to provide for the activities funded under that account.
						(d)Transfer of
				unobligated amounts
							(1)In
				generalSubject to the limitations under this subsection, not
				later than the last day of the fifth fiscal year after the fiscal year for
				which amounts are appropriated or otherwise made available for the
				Contributions to International Organizations account, the Secretary of State
				may transfer any unobligated balance of such amounts to the account.
							(2)LimitationThe
				balance of the account may not exceed $100,000,000 as a result of any amounts
				transferred under this subsection.
							(3)ReprogrammingAny
				transfer under this subsection—
								(A)shall be treated
				as a reprogramming of funds under section 34; and
								(B)shall only be
				available for obligation or expenditure in accordance with the procedures
				established under such section.
								(4)ScopeThe
				authority under this section may only be exercised with respect to amounts
				appropriated or otherwise made available after September 30, 2009.
							(e)Availability of
				amountsAmounts transferred to the account under this section
				shall remain available until expended.
						(f)Other
				authorities not affectedThe authority to transfer amounts under
				this section is in addition to transfer authority otherwise available to the
				Secretary of State under any other provision of
				law.
						.
			305.United States
			 participation in the Inter-Parliamentary Union
				(a)In
			 generalNotwithstanding section 2503 of the Foreign Affairs
			 Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 22
			 U.S.C. 276 note), the Secretary of State is authorized—
					(1)to facilitate the
			 readmission and participation of the United States in the Inter-Parliamentary
			 Union; and
					(2)to pay expenses to
			 meet the annual obligations of membership in the Inter-Parliamentary Union, in
			 accordance with the assessments determined by the Governing Council.
					(b)RepresentationNotwithstanding
			 section 2503 of the Foreign Affairs Reform and Restructuring Act of 1998
			 (division G of Public Law 105–277; 22 U.S.C. 276 note), the majority leader of
			 the Senate, in consultation with the minority leader of the Senate, and the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader of the House of Representatives, are authorized to designate Members of
			 Congress to serve as delegates to the Assembly of the Inter-Parliamentary
			 Union.
				306.Provision of
			 living quarters and allowances to the United States representatives to the
			 United NationsSection 9(2) of
			 the United Nations Participation Act of 1945 (22 U.S.C. 287e–1(2)) is amended
			 by striking 30 and inserting 35.
			IVMiscellaneous
			 provisions
			401.Limitation on
			 assistance to governments of countries in default
				(a)Foreign
			 Assistance Act of 1961Section 620(q) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2370(q)) is amended—
					(1)by striking
			 any country and inserting the government of any
			 country;
					(2)by striking
			 such country each place it appears and inserting such
			 government; and
					(3)by striking
			 six calendar months and inserting 1 year.
					(b)Arms Export
			 Control ActChapter 4 of the Arms Export Control Act (22 U.S.C.
			 2791 et seq.), is amended—
					(1)by redesignating
			 section 47 as section 48; and
					(2)by inserting after
			 section 46 the following:
						
							47.Limitation on
				assistance to governments of countries in defaultNo assistance may be furnished under section
				23 of this Act to the government of any country which is in default, during a
				period exceeding 1 year, in payment to the United States of principal or
				interest on any loan made to the government of such country under this Act,
				unless—
								(1)such government meets its obligations under
				the loan; or
								(2)the President—
									(A)determines that assistance to such country
				is in the national interest of the United States; and
									(B)notifies the Speaker of the House of
				Representatives and the Committee on Foreign Relations of the Senate of such
				determination.
									.
					402.Increased
			 authority to provide assistance for law enforcement forces
				(a)Police
			 trainingSection 660 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2420) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (4),
			 by striking or at the end;
						(B)in paragraph (6),
			 by striking , and the provision of professional and all that
			 follows through the semicolon at the end and inserting , including any
			 regional, district, municipal, or other subnational entity emerging from
			 instability;;
						(C)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(8)with respect to
				the provision of professional training, including training in internationally
				recognized standards of human rights and the rule of law;
								(9)with respect to
				assistance to foster civilian police roles that support democratic governance
				and foster improved police-community relations;
								(10)with respect to
				assistance to combat trafficking in persons, address sexual and gender-based
				violence, reduce corruption, prevent conflict, and respond to disasters;
								(11)with respect to
				assistance to address inhumane conditions in prisons and other detention
				facilities administered by foreign governments that are making efforts to
				address the health, sanitation, nutrition, and other basic needs of
				prisoners;
								(12)with respect to
				assistance provided for prisoners for humanitarian or development purposes;
				or
								(13)with respect to
				assistance to support humanitarian operations and
				activities.
								;
				and
						(2)by amending
			 subsection (d) to read as follows:
						
							(d)Assistance under
				chapter 4 of part II that is otherwise prohibited under subsection (a) may be
				provided to a country if the Secretary determines and certifies to the
				Committee on Foreign Relations of the
				Senate and the Committee on
				Foreign Affairs of the House of Representatives that such
				assistance is in the national interest of the United
				States.
							.
					(b)Administration
			 of JusticeSection 534 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2346c) is amended—
					(1)in subsection (a),
			 by striking in countries in Latin America and the
			 Caribbean;
					(2)in subsection
			 (b)(3)—
						(A)in subparagraph
			 (C), by striking and at the end;
						(B)in subparagraph
			 (D), by inserting and after the semicolon; and
						(C)by adding at the
			 end the following:
							
								(E)programs to
				enhance the protection of participants in judicial
				cases;
								;
						(3)by striking
			 subsection (c);
					(4)in subsection (e),
			 by striking the second and third sentences; and
					(5)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
					403.Building public
			 awareness and dialogueSection
			 122 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151t) is amended by
			 inserting at the end the following:
				
					(f)(1)The Administrator of
				the United States Agency for International Development is authorized—
							(A)to encourage the
				people of the United States to further dialogue and understanding of
				development, humanitarian assistance, and foreign assistance programs;
				and
							(B)to facilitate
				widespread public discussion, analysis, and review of the issues addressed in
				the final report of the Helping to Enhance the Livelihood of People Around the
				Globe Commission (HELP Commission), issued in December 2007, with special
				regard to the HELP Commission’s call to encourage Executive agencies to more
				fully explain United States development activities to the American people in
				order to raise the American people’s understanding about and support for
				foreign assistance.
							(2)Not to exceed
				$1,000,000 of the amounts made available each fiscal year for the purposes of
				this chapter may be used to ensure effective engagement with the American
				people in understanding and promoting public understanding of development,
				humanitarian assistance, and foreign assistance programs, in addition to funds
				otherwise available for such
				purposes.
						.
			404.Exception to
			 certain multiple award contract requirementsChapter 1 of part III of the Foreign
			 Assistance Act of 1961, as amended by section 705, is further amended by adding
			 at the end the following new section:
				
					620P.Usaid
				exception to certain multiple award contract requirementsIn entering into any multiple award task
				order or indefinite delivery or indefinite quality contract, the Administrator
				of the United States Agency for International Development may provide an
				exception to the fair opportunity process for placing task orders under such
				contracts when the order is placed with any category of small or small
				disadvantaged
				business.
					.
			405.Millennium
			 challenge assistance
				(a)Extension of
			 compactsSection 609(j) of the Millennium Challenge Act of 2003
			 (22 U.S.C. 7708(j)) is amended to read as follows:
					
						(j)Extension of
				compact
							(1)In
				generalExcept as provided under paragraph (2), the duration of a
				Compact shall not exceed 5 years.
							(2)ExceptionThe
				duration of a Compact may be extended beyond 5 years if the Board—
								(A)determines that a
				project included in the Compact cannot be completed in 5 years or less;
				and
								(B)approves an
				extension of the Compact that does not extend the total duration of the Compact
				beyond 7 years.
								(3)Congressional
				notificationNot later than 15 days before the date on which the
				Board approves the extension of a Compact beyond 5 years pursuant to paragraph
				(2), the Board, acting through the Chief Executive Officer, shall—
								(A)notify the
				Committee on Foreign Relations of the
				Senate and the Committee on
				Foreign Affairs of the House of Representatives of its intent
				to approve such extension; and
								(B)provide the
				committees referred to in subparagraph (A) with a detailed explanation for the
				determination and approval described in paragraph
				(2).
								.
				(b)Concurrent and
			 subsequent compactsSection 609(k) such Act (22 U.S.C. 7708(k))
			 is amended to read as follows:
					
						(k)Concurrent and
				subsequent compacts
							(1)In
				generalSubject to paragraph (2), and in accordance with the
				requirements of this title, an eligible country and the United States—
								(A)may enter into and
				have in effect more than 1 Compact, but not more than 3 Compacts, at any given
				time; and
								(B)may enter into
				subsequent Compacts after the expiration of existing Compacts.
								(2)Requirements
								(A)Concurrent
				compactsAn eligible country and the United States may not enter
				into a concurrent Compact unless the Board determines that such country is
				making considerable and demonstrable progress in implementing the terms of its
				existing Compact and supplementary agreements to such Compact.
								(B)Subsequent
				compactsAn eligible country and the United States may not enter
				into a subsequent Compact unless the Board determines that—
									(i)such country has
				substantially met the objectives of prior Compacts between the country and the
				United States and supplementary agreements to such Compacts; or
									(ii)the country has
				demonstrated sufficient capacity to perform successfully on the subsequent
				Compact.
									.
				(c)ApplicabilityThe
			 amendments made by subsections (a) and (b) shall apply with respect to Compacts
			 entered into between the United States and an eligible country under the
			 Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) before, on, or after
			 the date of the enactment of this Act.
				(d)Maintaining
			 candidate status for purposes of income categorySection 606 of
			 the Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended by adding at
			 the end the following:
					
						(d)Maintaining
				candidate statusA candidate country transitioning out of 1 of
				the income categories identified in subsections (a) and (b) shall be allowed to
				retain its candidacy at the lower income category for the year of its
				transition and for 1 subsequent fiscal
				year.
						.
				406.Enhancing the
			 capacity of the Office of the Inspector General for the United States Agency
			 for International Development
				(a)Reemployment of
			 annuitantsTo facilitate the assignment of persons to positions
			 in Iraq, Pakistan, and Afghanistan, or to positions vacated by members of the
			 Foreign Service assigned to Iraq, Pakistan, and Afghanistan, the Inspector
			 General of the United States Agency for International Development may waive the
			 application of the provisions of section 8344 or 8468 of title 5, United States
			 Code, on a case-by-case basis, for employment of an annuitant in a position in
			 the Office of Inspector General for which there is—
					(1)difficulty in
			 recruiting or retaining a qualified employee; or
					(2)a temporary
			 emergency hiring need.
					(b)Sunset
					(1)In
			 generalSubsection (a) is repealed on October 1, 2011.
					(2)Effect of
			 repealAn annuitant reemployed pursuant to the waiver under
			 subsection (a) before October 1, 2011 may continue such employment until not
			 later than September 30, 2012.
					(c)Not considered
			 employeesAn employee reemployed pursuant to the waiver under
			 subsection (a) shall not be considered an employee for purposes of subchapter
			 III of chapter 83 of title 5, United States Code, or chapter 84 of such
			 title.
				407.Prohibitions on
			 foreign assistance for the production of certain agricultural
			 commoditiesSection 620 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2370) is amended by inserting after
			 subsection (l) the following new subsection:
				
					(m)Prohibitions on
				assistance for the production of agricultural commodities available in surplus
				quantities(1)No assistance shall be
				furnished under chapter 1 of part I of this Act to a country to build or expand
				the capacity of producers in the country to produce an agricultural commodity
				if the President determines that—
							(A)the agricultural
				commodity is likely to be available in surplus quantities on the world market
				when the building or expansion of such capacity is complete; and
							(B)the production or
				expanded production of the agricultural commodity by producers in that country
				would cause substantial injury to producers in the United States that produce
				that agricultural commodity or a similar or competing agricultural
				commodity.
							(2)Paragraph (1)
				shall not apply with respect to assistance to a country that—
							(A)(i)is eligible for
				assistance from the International Development Association;
								(ii)is not eligible
				for assistance from the International Bank for Reconstruction and Development;
				and
								(iii)does not export
				on a consistent basis the agricultural commodity with respect to which
				assistance is furnished; or
								(B)the President
				determines is recovering from widespread conflict, a humanitarian crisis, or a
				complex emergency.
							(n)Restriction on
				assistance for the production and exportation of certain agricultural
				commodities(1)No assistance shall be
				furnished under chapter 1 of part I of this Act to a country to carry out any
				testing, breeding feasibility studies, variety improvement efforts,
				introduction efforts, consulting, publications, conferences, or training with
				respect to the production of an agricultural commodity in that country if the
				President determines that—
							(A)the agricultural
				commodity is or will be produced to be exported from that country; and
							(B)the exportation of
				the agricultural commodity from that country will result in increased
				competition for that agricultural commodity, or a similar or competing
				agricultural commodity, produced in the United States.
							(2)Paragraph (1)
				shall not apply with respect to assistance furnished—
							(A)to a developing
				country to carry out an activity involving the production of an agricultural
				commodity that is designed to increase food security in that country if the
				President determines that the activity will not have a significant impact on
				the exportation of that agricultural commodity from the United States;
				or
							(B)to a country
				that—
								(i)(I)is eligible for
				assistance from the International Development Association;
									(II)is not eligible
				for assistance from the International Bank for Reconstruction and Development;
				and
									(III)does not export
				on a consistent basis the agricultural commodity with respect to which
				assistance is furnished; or
									(ii)the President
				determines is recovering from widespread conflict, a humanitarian crisis, or a
				complex
				emergency.
								.
			VAuthorization of
			 appropriations
			501.Authorization
			 of appropriationsThere are
			 authorized to be appropriated for each of the fiscal years 2010 and 2011 such
			 sums as may be necessary to carry out this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Foreign Relations Authorization Act,
			 Fiscal Years 2010 and 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Department of State
				authorities and activities
				Subtitle A—General matters
				Sec. 101. International Litigation
				Fund.
				Sec. 102. Actuarial valuations.
				Sec. 103. Special agents.
				Sec. 104. Accountability review
				boards.
				Sec. 105. Security enhancements for soft
				targets.
				Sec. 106. Enhanced Department of State
				authority for uniformed security officers.
				Sec. 107. Local guard contracts abroad under
				diplomatic security program.
				Sec. 108. Overseas procurement
				flexibility.
				Sec. 109. Renaming of Bureau of Oceans and
				International Environmental and Scientific Affairs.
				Sec. 110. Extension of period for reimbursement
				for seized commercial fishermen.
				Sec. 111. Authority to issue administrative
				subpoenas.
				Sec. 112. Home-to-work
				transportation.
				Sec. 113. Technical amendment to Federal
				Workforce Flexibility Act.
				Sec. 114. Emergency Refugee and Migration
				Assistance Account.
				Sec. 115. Annual report on international
				religious freedom.
				Sec. 116. Assistant Secretary for International
				Information Programs.
				Sec. 117. Reimbursement for use of Government
				vehicles overseas.
				Subtitle B—Public Diplomacy
				Sec. 121. Public diplomacy resource
				centers.
				Sec. 122. Employment of noncitizens for
				international broadcasting.
				Sec. 123. Radio Free Europe and Radio Liberty
				pay parity.
				Sec. 124. Radio Free Asia.
				Sec. 125. Personal services contracting program
				for the Broadcasting Board of Governors.
				Sec. 126. United States Advisory Commission on
				Public Diplomacy.
				Sec. 127. Dissemination of public diplomacy
				information within the United States.
				Sec. 128. Science and technology
				fellowships.
				Sec. 129. Grants for international documentary
				exchange programs.
				Sec. 130. Transfer of the Vietnam Education
				Foundation to the Department of State.
				Sec. 131. Broadcasting Board of
				Governors.
				Sec. 132. Statement of policy regarding citizen
				diplomacy.
				Sec. 133. Performance-based measurement
				reporting requirements for international exchange programs.
				Sec. 134. Sense of Congress on international
				broadcasting in Iran.
				Subtitle C—Consular Services and Related
				Matters
				Sec. 141. Reforming refugee
				processing.
				Sec. 142. Definition of use in
				passport and visa offenses.
				Sec. 143. Visa ineligibility for international
				child abduction.
				Sec. 144. Vaccination waiver for adopted
				children.
				Sec. 145. Signed photograph requirement for
				visa applications.
				Sec. 146. Electronic transmission of domestic
				violence information to visa applicants.
				Sec. 147. Sibling adoptions.
				Sec. 148. Technical amendments relating to the
				Intelligence Reform and Terrorism Prevention Act of 2004.
				Sec. 149. Videoconference
				interviews.
				TITLE II—Organization and
				personnel of the Department of State
				Subtitle A—Modernizing the Department of
				State
				Sec. 201. Creation of a modern and
				expeditionary Foreign Service.
				Sec. 202. Conflict prevention, mitigation, and
				resolution training.
				Sec. 203. Mass atrocities.
				Sec. 204. Crisis response.
				Subtitle B—Foreign Services overseas pay
				equity
				Sec. 211. Short title.
				Sec. 212. Overseas comparability pay
				adjustment.
				Subtitle C—Other organization and personnel
				matters
				Sec. 221. Death gratuity.
				Sec. 222. Expansion and extension of annuitant
				waiver for response readiness corps.
				Sec. 223. Reemployment of
				annuitants.
				Sec. 224. Locally employed staff.
				Sec. 225. Repeal of recertification requirement
				for senior foreign service.
				Sec. 226. Foreign relations exchange
				programs.
				Sec. 227. Enhanced personnel authorities for
				the Inspector General of the Department of State.
				Sec. 228. Personal services
				contractors.
				Sec. 229. Amendment to the Foreign Service Act
				of 1980.
				Sec. 230. Office for Global Women’s
				Issues.
				Sec. 231. Home leave.
				Sec. 232. Training support
				services.
				Sec. 233. Employment of minorities and
				women.
				TITLE III—International
				organizations
				Sec. 301. Promoting assignments to
				international organizations.
				Sec. 302. Synchronization of United States
				contributions to international organizations.
				Sec. 303. Peacekeeping
				contributions.
				Sec. 304. Buying power maintenance,
				international organizations.
				Sec. 305. United States participation in the
				Inter-Parliamentary Union.
				Sec. 306. Provision of living quarters and
				allowances to the United States Representatives to the United
				Nations.
				Sec. 307. Recruitment and retention of United
				States citizens in international organizations.
				Sec. 308. United States membership in the
				International Renewable Energy Agency.
				TITLE IV—Miscellaneous
				provisions
				Sec. 401. Limitation on assistance to
				governments of countries in default.
				Sec. 402. Increased authority to provide
				assistance for law enforcement forces.
				Sec. 403. Building public awareness and
				dialogue.
				Sec. 404. Exception to certain multiple award
				contract requirements.
				Sec. 405. Millennium challenge
				assistance.
				Sec. 406. Enhancing the capacity of the Office
				of the Inspector General for the United States Agency for International
				Development.
				Sec. 407. Prohibitions on foreign assistance
				for the production of certain agricultural commodities.
				Sec. 408. Sense of Congress relating to
				transparency for extractive industries.
				Sec. 409. Sense of Congress regarding Central
				Asia.
				Sec. 410. Sense of Congress on global Internet
				freedom.
				Sec. 411. Global Health Initiative.
				Sec. 412. Discrimination related to sexual
				orientation.
				TITLE V—Peace Corps Improvement
				and Expansion
				Sec. 501. Short title.
				Sec. 502. Findings.
				Sec. 503. Assessment and strategic plan for
				improving and expanding Peace Corps.
				Sec. 504. Sense of Congress on number of
				Presidential appointments under Peace Corps Act.
				TITLE VI—Authorization of
				Appropriations
				Subtitle A—Department of State
				Sec. 601. Administration of foreign
				affairs.
				Sec. 602. International organizations and
				conferences.
				Sec. 603. International
				commissions.
				Sec. 604. Migration and refugee
				assistance.
				Sec. 605. Centers and foundations.
				Subtitle B—United States international
				broadcasting activities
				Sec. 611. Authorization of
				appropriations.
				Subtitle C—Peace Corps
				Sec. 621. Authorization of
				appropriations.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on
			 Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives.
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
			IDepartment of State
			 authorities and activities
			AGeneral matters
				101.International
			 Litigation FundSection
			 38(d)(3) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2710(d)(3)) is amended by
			 striking from another agency of the United States Government and
			 inserting as a result of a decision of an international tribunal, from
			 another agency of the United States Government,.
				102.Actuarial
			 valuations
					(a)Authority of Secretary
			 of State To make actuarial valuationsSection 818 of the Foreign
			 Service Act of 1980 (22 U.S.C. 4058) is amended—
						(1)in the first sentence, by
			 striking Secretary of the Treasury and inserting
			 Secretary of State; and
						(2)by amending the second
			 sentence to read as follows: The Secretary of State may expend such sums
			 as may be necessary to administer the provisions of this chapter, including
			 actuarial advice, but only to the extent and in such amounts as are provided in
			 advance in appropriations acts..
						(b)Authority of Secretary
			 of State To determine portion of foreign service retirement and disability fund
			 available for investmentSection 819 of such Act (22 U.S.C. 4059)
			 is amended by striking Secretary of the Treasury the second
			 place it appears and inserting Secretary of State.
					(c)Authority of Secretary
			 of State To prescribe mortality tablesSection 825(b) of such Act
			 (22 U.S.C. 4065(b)) is amended—
						(1)by striking
			 subsection (a) (2), (3), or (4) and inserting paragraph
			 (2), (3), or (4) of subsection (a); and
						(2)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State.
						(d)Authority of Secretary
			 of State To make periodic valuationsSection 859(c) of the
			 Foreign Service Act of 1980 (22 U.S.C. 4071h(c)) is amended—
						(1)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State; and
						(2)by striking and
			 shall advise the Secretary of State of (1) the normal cost of the System, (2)
			 the supplemental liability of the System, and (3) the amounts necessary to
			 finance the costs of the System. and inserting the following: “that
			 will provide—
							
								(1)the normal cost of the
				System;
								(2)the supplemental
				liability of the System; and
								(3)the amounts necessary to
				finance the costs of the
				System.
								.
						103.Special
			 agentsSection 37 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2709) is amended—
					(1)in subsection (a), by amending paragraph
			 (1) to read as follows:
						
							(1)conduct investigations
				concerning—
								(A)illegal passport or visa
				issuance or use;
								(B)identity theft or
				document fraud affecting, or relating to, the programs, functions, or
				authorities of the Department of State; and
								(C)Federal offenses
				committed within the special maritime and territorial jurisdiction of the
				United States (as such term is defined in section 7(9) of title 18, United
				States Code), except as that jurisdiction relates to the premises of United
				States military installations and related
				residences;
								;
				and
					(2)by adding at the end the
			 following:
						
							(d)Rule of
				constructionNothing in subsection (a)(1) may be construed to
				limit the investigative authority of any other Federal department or
				agency.
							.
					104.Accountability review
			 boardsSection 301(a)(3) of
			 the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C.
			 4831(a)(3)) is amended—
					(1)in the paragraph heading,
			 by striking Afghanistan
			 and and inserting Afghanistan, Pakistan,
			 and; and
					(2)in subparagraph
			 (A)—
						(A)in clause (i), by
			 striking Afghanistan or and inserting Afghanistan,
			 Pakistan, or; and
						(B)in clause (ii), by
			 striking 2009 and inserting 2012.
						105.Security enhancements
			 for soft targetsSection 29 of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2701) is amended
			 by inserting physical security enhancements and after
			 Such assistance may include.
				106.Enhanced Department of
			 State authority for uniformed security officersThe State Department Basic Authorities Act
			 of 1956 is amended by inserting after section 37 (22 U.S.C. 2709) the
			 following:
					
						37A.Protection of
				buildings and areas in the United States by uniformed guards
							(a)Enforcement authorities
				for uniformed guardsThe Secretary of State may authorize
				Department of State uniformed guards to protect buildings and areas within the
				United States for which the Department of State provides protective services,
				including duty in areas outside the property to the extent necessary to protect
				the property and persons in that area.
							(b)Powers of
				guardsWhile engaged in the performance of official duties as a
				uniformed guard under subsection (a), a guard may—
								(1)enforce Federal laws and
				regulations for the protection of persons and property;
								(2)carry firearms;
				and
								(3)make arrests without
				warrant for—
									(A)any offense against the
				United States committed in the guard’s presence; or
									(B)any felony cognizable
				under the laws of the United States if the guard has reasonable grounds to
				believe that the person to be arrested has committed, or is committing, such
				felony in connection with the buildings, areas, or persons, for which the
				Department of State is providing protective services.
									(c)Regulations
								(1)In
				generalThe Secretary of State, in consultation with the
				Secretary of Homeland Security, may prescribe such regulations as may be
				necessary for the administration of buildings and areas within the United
				States for which the Department of State provides protective services,
				including reasonable penalties for violations of such regulations, within the
				limits prescribed in subsection (d).
								(2)PostingThe
				regulations prescribed under paragraph (1) shall be posted in a conspicuous
				place on the property.
								(d)PenaltiesA
				person violating a regulation prescribed under subsection (c) shall be fined
				under title 18, United States Code, imprisoned for not more than 6 months, or
				both.
							(e)Attorney General
				approvalThe powers granted to guards designated under this
				section shall be exercised in accordance with guidelines approved by the
				Attorney General.
							(f)Relationship to other
				authorityNothing in this section may be construed to affect the
				authority of the Secretary of Homeland Security, the Administrator of General
				Services, or any Federal law enforcement
				agency.
							.
				107.Local guard contracts
			 abroad under diplomatic security program
					(a)In
			 generalSection 136(c)(3) of
			 the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C.
			 4864(c)(3)) is amended to read as follows:
						
							(3)in evaluating proposals
				for such contracts, award contracts to technically acceptable firms offering
				the lowest evaluated price, except that—
								(A)the Secretary may award
				contracts on the basis of best value (as determined by a cost-technical
				tradeoff analysis); and
								(B)proposals received from
				United States persons and qualified United States joint venture persons shall
				be evaluated by reducing the bid price by 10
				percent;
								.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that describes the implementation of section
			 136(c)(3) of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991, as amended by subsection (a).
					108.Overseas procurement
			 flexibilitySection 3 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2670) is amended
			 by—
					(1)in subsection (l), by
			 striking and at the end;
					(2)in subsection (m), by
			 striking the period at the end and inserting ; and; and
					(3)adding at the end the
			 following:
						
							(n)make and carry out
				contracts for procurement outside the United States of goods or services needed
				for the operation of United States diplomatic and consular posts and related
				facilities outside the United States, provided that—
								(1)laws of the United States
				relating to the negotiation, making, contents, or performance of government
				contracts for goods or services, and advance payments and indemnification in
				relation to such contracts shall apply with respect to such contracts except to
				the extent that the Secretary determines (other than for section 27 of the
				Office of Federal Procurement Policy Act (41 U.S.C. 423)) that the Secretary
				could not reasonably meet the need of a post or facility for such goods and
				services by use of authority available to the Secretary under a law other than
				this subsection;
								(2)the Secretary
				shall—
									(A)issue guidance addressing
				use of this authority; and
									(B)require written approval
				to waive specific laws or procurement regulations under this authority by the
				Procurement Executive (without further delegation); and
									(3)no individual contract
				action entered into under this authority shall exceed $2,000,000 unless
				approved in writing by the Chief Acquisition Officer of the Department of State
				(without further
				delegation).
								.
					109.Renaming of Bureau of
			 Oceans and International Environmental and Scientific Affairs
					(a)Department of State
			 Appropriations Authorization Act of 1973Section 9(a) of the
			 Department of State Appropriations Authorization Act of 1973 (22 U.S.C. 2655a)
			 is amended by striking Oceans and International Environmental and
			 Scientific Affairs each place it appears and inserting Oceans,
			 Environment, and Science.
					(b)Foreign Assistance Act
			 of 1961Section 607(d) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2357(d)) is amended by striking Oceans and International
			 Environmental and Scientific Affairs and inserting Oceans,
			 Environment, and Science.
					(c)Clean Air
			 ActSection 617(a) of the Clean Air Act (42 U.S.C. 7671p(a)) is
			 amended by striking Oceans and International Environmental and
			 Scientific Affairs and inserting Oceans, Environment, and
			 Science.
					110.Extension of period
			 for reimbursement for seized commercial fishermenSection 7(e) of the Fishermen's Protective
			 Act of 1967 (22 U.S.C. 1977(e)) is amended by striking 2008 and
			 inserting 2013.
				111.Authority to issue
			 administrative subpoenasSection 3486 of title 18, United States
			 Code, is amended—
					(1)in subsection (a)—
						(A)paragraph (1)(A)—
							(i)in the matter preceding
			 clause (i), by striking of and inserting
			 to;
							(ii)in clause (i)(II), by
			 striking or at the end;
							(iii)in clause (ii), by
			 striking the comma at the end and inserting a semicolon; and
							(iv)by inserting after
			 clause (ii) the following:
								
									(iii)an offense under
				section 878, or a threat against a person, foreign mission or organization
				authorized to receive protection by special agents of the Department of State
				and the Foreign Service under section 37(a)(3) of the State Department Basic
				Authorities Act of 1956 (22 U.S.C. 2709(a)(3)) if the Assistant Secretary for
				Diplomatic Security or the Director of the Diplomatic Security Service
				determines that the threat constituting the offense or threat against the
				person or place protected is imminent, the Secretary of State; or
									(iv)an offense under chapter
				75, the Secretary of
				State,
									;
							(B)by amending paragraph (9)
			 to read as follows:
							
								(9)A subpoena issued under
				clause (i)(II), (ii), (iii), or (iv) of paragraph (1)(A) may require production
				as soon as possible, but in no event less than 24 hours after service of the
				subpoena.
								;
				and
						(C)by adding at the end the
			 following:
							
								(11)As soon as practicable
				following the issuance of a subpoena under paragraph (1)(A)(iii), the Secretary
				of State shall notify the Attorney General of such
				issuance.
								;
				and
						(2)in subsection (e)(1), by
			 adding at the end the following: This subsection shall only apply to
			 administrative subpoenas issued under subsection (a)(1)(A)(i)..
					112.Home-to-work
			 transportationSection
			 1344(b)(4) of title 31, United States Code, is amended by inserting the
			 Deputy Secretary of State, the Deputy Secretary of State for Management and
			 Resources, before principal diplomatic.
				113.Technical amendment to
			 Federal Workforce Flexibility ActChapter 57 of title 5, United States Code,
			 is amended—
					(1)in section 5753(a)(2)(A),
			 by inserting , excluding members of the Foreign Service other than
			 chiefs of mission, ambassadors at large, and other members of the Foreign
			 Service subject to examinations under section 302(b) of the Foreign Service Act
			 of 1980 (22 U.S.C. 3941(b)) before the semicolon at the end; and
					(2)in section 5754(a)(2)(A),
			 by inserting , excluding members of the Foreign Service other chiefs of
			 mission, ambassadors at large, and other members of the Foreign Service subject
			 to examinations under section 302(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 3941(b)) before the semicolon at the end.
					114.Emergency Refugee and
			 Migration Assistance AccountSection 2(c)(2) of the Migration and Refugee
			 Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) is amended by striking
			 $100,000,000 and inserting $200,000,000.
				115.Annual report on
			 international religious freedomSection 102(b)(1) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)) is amended by striking
			 September 1 and inserting April 1.
				116.Assistant Secretary
			 for International Information ProgramsSection 1(c) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended—
					(1)in paragraph (1), by
			 striking 24 and inserting 25;
					(2)by redesignating
			 paragraph (3) as paragraph (4); and
					(3)by inserting after
			 paragraph (2) the following:
						
							(3)Assistant secretary for
				international information programsThere shall be in the
				Department of State an Assistant Secretary for International Information
				Programs, who—
								(A)shall oversee the Bureau
				of International Information Programs; and
								(B)shall be responsible to
				the Secretary of State for matters pertaining to the engagement of
				international audiences on issues of United States policy, society, and values
				to help create an environment that is receptive to the interests of the United
				States.
								.
					117.Reimbursement for use
			 of Government vehicles overseasSection 28 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2700) is amended—
					(1)by inserting
			 (a) before The Secretary; and
					(2)by adding at the end the
			 following:
						
							(b)Funds received by the
				Department of State in connection with the use of vehicles owned or leased by
				the Government under subsection (a)—
								(1)may be credited to the
				appropriate account of the Department of State; and
								(2)if so credited, shall be
				available only for expenses related to the purchase, lease, maintenance, or
				operation of such
				vehicles.
								.
					BPublic Diplomacy
				121.Public diplomacy
			 resource centers
					(a)FindingsCongress
			 finds that—
						(1)of the 177 information
			 resource centers operated by the Department of State as of February
			 2009—
							(A)87 (49 percent) operated
			 on a by appointment only basis; and
							(B)18 (11 percent) did not
			 permit any public access;
							(2)information resource
			 centers located outside United States embassy compounds receive significantly
			 more visitors than the centers located inside such compounds, including—
							(A)twice the number of
			 visitors in Africa;
							(B)6 times more visitors in
			 the Middle East; and
							(C)22 times more visitors in
			 Asia; and
							(3)Iran has increased the
			 number of similar Iranian facilities, known as Iranian Cultural Centers, to
			 about 60 throughout the world.
						(b)Sense of
			 CongressIt is the sense of the Congress that—
						(1)the Secretary of State
			 should initiate a reexamination of the public diplomacy platform strategy of
			 the United States with a goal of reestablishing publicly accessible American
			 Centers;
						(2)after taking into account
			 relevant security considerations, the Secretary of State should consider
			 placing United States public diplomacy facilities at locations conducive to
			 maximizing their use, consistent with the authority given to the Secretary
			 under section 606(a)(2)(B) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865(a)(2)(B)) to waive certain
			 requirements of that Act.
						122.Employment of
			 noncitizens for international broadcastingSection 804(1) of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1474(1)) is amended
			 by striking suitably qualified United States citizens and
			 inserting United States citizens applicants who are equally or better
			 qualified than non-United States citizen applicants.
				123.Radio Free Europe and
			 Radio Liberty pay paritySection 308(h)(1) of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6207(h)(1)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)by striking or
			 (C); and
						(B)by inserting (or
			 level II of the Executive Schedule under section 5313 of such title, if the
			 Board certifies that the employees are covered by a performance appraisal
			 system meeting the certification criteria under section 5307(d) of such
			 title) before the period at the end; and
						(2)by striking subparagraph
			 (C).
					124.Radio Free
			 AsiaSection 309 of the United
			 States International Broadcasting Act of 1994 (22 U.S.C. 6208) is
			 amended—
					(1)in subsection (c)(2), by
			 striking ‘, and shall further specify that funds to carry out the
			 activities of Radio Free Asia may not be available after September 30,
			 2010’;
					(2)by striking subsection
			 (f);
					(3)by redesignating
			 subsections (g) and (h) as subsection (f) and (g), respectively; and
					(4)in subsection (f), as
			 redesignated—
						(A)by striking ‘The
			 Board’ and inserting the following: ‘‘(1) NOTIFICATION.—The
			 Board’’;
						(B)by striking
			 ‘before entering’ and inserting the following: ‘‘before—
							
								(A)entering
								;
						(C)by striking Radio
			 Free Asia. and inserting the following: “Radio Free Asia; or
							
								(B)entering into any
				agreements in regard to the utilization of Radio Free Asia transmitters,
				equipment, or other resources that will significantly reduce the broadcasting
				activities of Radio Free
				Asia.
								;
						(D)by striking The
			 Chairman and inserting the following:
							
								(2)ConsultationThe
				Chairman
								;
				and
						(E)by inserting or
			 Radio Free Asia broadcasting activities before the period at the
			 end.
						125.Personal services
			 contracting program for the Broadcasting Board of GovernorsSection 504 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note)
			 is amended—
					(1)in the section heading,
			 by striking pilot;
					(2)in subsection (a)—
						(A)by striking
			 pilot;
						(B)by striking ,
			 without regard to Civil Service and classification laws,; and
						(C)by adding at the end the
			 following: A personal services contractor hired pursuant to this section
			 shall not be considered a Federal employee (as defined under section 2105 of
			 title 5, United States Code) for any purpose.;
						(3)in subsection (b), by
			 adding at the end the following:
						
							(5)The annual salary rate
				for personal services contractors may not exceed the rate for level IV of the
				Executive Schedule under section 5315 of title 5, United States
				Code.
							;
				and
					(4)in subsection (c)—
						(A)by striking the
			 pilot program authorized by this section and inserting the
			 program; and
						(B)by striking
			 December 31, 2009 and inserting December 31,
			 2011.
						126.United States Advisory
			 Commission on Public Diplomacy
					(a)ReauthorizationSection
			 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C.
			 6553) is amended by striking October 1, 2010 and inserting October 1,
			 2011.
					(b)Study and
			 reportSection 604(c)(2) of the United States Information and
			 Educational Exchange Act of 1948 (22 U.S.C. 1469(c)(2)) is amended to read as
			 follows:
						
							(2)(A)Not less frequently
				than once every 2 years, the Commission shall—
									(i)conduct an in-depth study
				of United States public diplomacy programs, policies, and activities;
									(ii)assess the effectiveness
				of the various mechanisms of public diplomacy conducted by the United States
				Government in light of public and media attitudes around the world toward the
				United States, its people, and United States foreign policy; and
									(iii)develop appropriate
				recommendations.
									(B)The Commission is
				authorized to use amounts in its allotted budget to award grants to assist in
				carrying out its duties under this paragraph.
								(C)The Commission shall
				submit a comprehensive report of each study required under subparagraph (A) to
				the Secretary, the Committee on Foreign Relations of the Senate, and the
				Committee on Foreign Affairs of the House of Representatives.
								(D)Upon the request of the
				Commission, the Secretary, the Chair of the Broadcasting Board of Governors,
				and the head of any other Federal agency that conducts public diplomacy or
				strategic communications activities shall provide information to the
				Commission, as appropriate, to assist the Commission in carrying out its duties
				under this
				paragraph.
								.
					(c)Enhancing the expertise
			 of the United States Advisory Commission on Public Diplomacy
						(1)Qualification of
			 membersSection 604(a)(2) of the United States Information and
			 Educational Exchange Act of 1948 (22 U.S.C. 1469(a)(2)) is amended—
							(A)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
							(B)in paragraph (2), by
			 striking The members and inserting the following:
								
									(3)The
				members
									;
				and
							(C)in paragraph (3), as
			 designated by subparagraph (B), by adding at the end the following: At
			 least 4 members shall have substantial experience in the conduct or evaluation
			 of public diplomacy or comparable activities in the private or public sector.
			 No member may be an officer or employee of the United States..
							(2)ApplicabilityThe
			 amendment made by paragraph (1)(C) shall not apply to individuals who are
			 current or former members of the United States Advisory Commission on Public
			 Diplomacy as of the date of the enactment of this Act.
						127.Dissemination of
			 public diplomacy information within the United StatesSection 501(b) of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1461) is
			 amended—
					(1)in paragraph (1), by striking
			 Director of the United States Information Agency and inserting
			 Secretary of State;
					(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)The Broadcasting Board of
				Governors may make available to the Archivist of the United States, for
				domestic distribution, motion pictures, films, videotape, and other material
				prepared by the Broadcasting Board of Governors for dissemination abroad 2
				years after the initial dissemination of the material abroad, or in the case of
				such material not disseminated abroad, 2 years after the preparation of the
				material.
							;
				and
					(4)by amending paragraph
			 (3), as redesignated, to read as follows:
						
							(3)The Secretary of State
				and the Broadcasting Board of Governors shall be reimbursed for any attendant
				expenses. Any reimbursement to the Secretary or the Broadcasting Board of
				Governors under this paragraph shall be credited to the applicable
				appropriation of the Department of State or the Broadcasting Board of
				Governors.
							.
					128.Science and technology
			 fellowships
					(a)In
			 generalUnder the authority, direction, and control of the
			 President, the Secretary of State, in accordance with the Mutual Educational
			 and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.), may increase the
			 number of educational and cultural exchange activities involving persons from
			 scientific, medicine, research, and academic sectors by—
						(1)establishing new programs
			 under such Act; and
						(2)expanding the coverage of
			 existing programs under such Act.
						(b)Science envoy
			 programSection 504 of the
			 Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), is
			 amended by adding at the end the following:
						
							(e)(1)The Secretary may
				award grants and enter into cooperative agreements related to science and
				technology fellowship programs of the Department of State, including for
				assistance in recruiting fellows and the payment of stipends, travel, and other
				appropriate expenses to fellows.
								(2)Grants awarded under this
				subsection may be—
									(A)part of the United States
				Science Envoy program; and
									(B)used to select our
				Nation’s preeminent scientists, Nobel laureates, and leaders in technology who
				will travel overseas to represent the commitment of the United States to
				collaborate with other countries to promote the advancement of science and
				technology throughout the world based on issues of common interest and
				expertise.
									(3)Stipends awarded under
				this subsection shall not be considered compensation for purposes of section
				209 of title 18, United States Code.
								(4)The total amount of
				grants awarded under this subsection shall not exceed $2,000,000 in any fiscal
				year.
								.
					129.Grants for
			 international documentary exchange programs
					(a)AssistanceThe
			 Secretary of State may award grants, on such terms and conditions as the
			 Secretary may determine, to United States film makers and nongovernmental
			 organizations that use independently produced documentary films to promote
			 better understanding of the United States among individuals in other
			 countries.
					(b)Use of grant
			 fundsGrants awarded under subsection (a) shall, to the maximum
			 extent practicable, be used—
						(1)to fund, distribute, and
			 promote documentary films that convey a diversity of views about life in the
			 United States to foreign audiences;
						(2)to support the production
			 of documentaries described in paragraph (1) that are made by independent
			 foreign and domestic producers, selected through a peer review process;
			 and
						(3)to develop a network of
			 overseas partners to produce, distribute, and broadcast such documentaries
			 according to the allowable rights of each program.
						(c)Preference
			 factorsIn awarding grants under this section, the Secretary
			 shall give preference to nongovernmental organizations that—
						(1)are as cost effective as
			 possible; and
						(2)have experience
			 supporting independently produced documentary films.
						(d)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit a report to Congress that describes in detail the implementation
			 of this section.
					(e)Authorization of
			 appropriationsOf the amounts authorized to be appropriated for
			 Educational and Cultural Exchange Programs under section 101(6), there is
			 authorized to be appropriated to the Secretary of State such sums as may be
			 necessary for each of fiscal years 2010 and 2011 to carry out this
			 section.
					130.Transfer of the
			 Vietnam Education Foundation to the Department of State
					(a)PurposesSection
			 202 of the Vietnam Education Foundation Act of 2000 (title II of division B of
			 Public Law 106–554) is amended by adding at the end the following:
						
							(3)To support the
				development of 1 or more academic institutions in Vietnam by financing the
				participation of United States institutions of higher education in the
				governance, management, and academic activities of such academic institutions
				in
				Vietnam.
							.
					(b)EstablishmentSection
			 204 of the Vietnam Education Foundation Act of 2000 is amended to read as
			 follows:
						
							204.EstablishmentThere is established, within the Bureau of
				Educational and Cultural Affairs of the Department of State, the Vietnam
				Education Foundation (referred to in this title as the
				Foundation).
							.
					(c)Replacement of Board of
			 Directors With Advisory CommitteeSection 205 of the Vietnam
			 Education Foundation Act of 2000 is amended to read as follows:
						
							205.Vietnam Education
				Foundation Advisory Committee
								(a)Establishment
									(1)In
				generalThere shall be established a Vietnam Education Foundation
				Advisory Committee (referred to in this section as the Advisory
				Committee), which shall provide advice to the Secretary and the
				Assistant Secretary for Educational and Cultural Affairs regarding the
				Foundation’s activities.
									(2)MembershipThe
				Advisory Committee shall be composed of 7 members, of whom—
										(A)3 shall be appointed by
				the Secretary;
										(B)1 shall be appointed by
				the majority leader of the Senate;
										(C)1 shall be appointed by
				the minority leader of the Senate;
										(D)1 shall be appointed by
				the Speaker of the House of Representatives; and
										(E)1 shall be appointed by
				the minority leader of the House of Representatives.
										(3)Appointment of
				incumbent members of board of directorsMembers appointed to the
				Advisory Committee may include individuals who were members of the Board of
				Directors of the Foundation on the date immediately preceding the date of the
				enactment of the Foreign Relations Authorization Act, Fiscal Years 2010 and
				2011.
									(b)SupervisionThe
				Foundation shall be subject to the supervision and direction of the Secretary,
				working through the Assistant Secretary for Educational and Cultural Affairs,
				and in consultation with the Advisory
				Committee.
								.
					(d)Fellowship
			 ProgramSection 206(a)(1)(A) of the Vietnam Education Foundation
			 Act of 2000 is amended by striking technology, and computer
			 sciences and inserting academic computer science, public policy,
			 and academic and public management.
					(e)Appointment of
			 Executive DirectorSection 208(a) of the Vietnam Education
			 Foundation Act of 2000 is amended—
						(1)in the first sentence, by
			 striking shall be appointed and inserting may be
			 appointed;
						(2)in the second sentence,
			 by inserting , serve the Advisory Committee, after
			 Executive Officer of the Foundation; and
						(3)by striking the last
			 sentence.
						(f)Conforming
			 amendmentsThe Vietnam Education Foundation Act of 2000 is
			 amended—
						(1)in section 203—
							(A)by striking paragraph
			 (1);
							(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
							(C)by inserting after
			 paragraph (2), as redesignated, the following:
								
									(3)SecretaryThe
				term Secretary means the Secretary of
				State.
									;
							(2)in section 208—
							(A)in subsection (a)—
								(i)in the subsection
			 heading, by striking Board and inserting Secretary; and
								(ii)by striking
			 Board each place it appears and inserting
			 Secretary; and
								(B)in subsection (d), by
			 striking Board and inserting Secretary;
			 and
							(3)in section 209(b), by
			 striking Board and inserting Secretary.
						(g)Mutual Educational and
			 Cultural Exchange Act of 1961Section 112(a) of the Mutual
			 Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)) is
			 amended—
						(1)in paragraph (8), by
			 striking and at the end;
						(2)in paragraph (9), by
			 striking the period at the end and inserting ; and; and
						(3)by adding at the end the
			 following:
							
								(10)programs administered by
				the Vietnam Education
				Foundation.
								.
						(h)Transfer of
			 functions
						(1)In
			 generalAll functions and assets of the Vietnam Education
			 Foundation, as of the day before the date of the enactment of this Act, are
			 transferred to the Bureau of Educational and Cultural Affairs of the Department
			 of State.
						(2)PersonnelThe
			 Assistant Secretary for Educational and Cultural Affairs may hire—
							(A)personnel who were
			 employed by the Vietnam Education Foundation on the day before the date of the
			 enactment of this Act; and
							(B)such other personnel as
			 may be necessary to support the Foundation, in accordance with part III of
			 title 5, United States Code.
							(i)Support for
			 institutional development in Vietnam
						(1)Grants
			 authorizedThe Secretary of State, acting through the Assistant
			 Secretary for Educational and Cultural Affairs, may award 1 or more grants to
			 institutions of higher education (as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a))).
						(2)Use of
			 fundsGrant funds awarded under paragraph (1) shall be used to
			 implement graduate-level academic and public policy management leadership
			 programs in Vietnam that—
							(A)support the equitable and
			 sustainable socioeconomic development of Vietnam;
							(B)feature teaching and
			 research components;
							(C)promote the development
			 of institutional capacity in Vietnam;
							(D)operate according to core
			 principles of good governance; and
							(E)enjoy autonomy from the
			 Government of Vietnam.
							(3)Application
							(A)In
			 generalEach institution of higher education desiring a grant
			 under this section shall submit an application to the Secretary of State at
			 such time, in such manner, and accompanied by such information as the Secretary
			 may reasonably require.
							(B)Competitive
			 basisEach grant authorized under paragraph (1) shall be awarded
			 under the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451
			 et seq.), and established Federal assistance award procedures of the Bureau of
			 Educational and Cultural Affairs of the Department of State.
							(4)Source of grant
			 fundsThe Secretary of State may use amounts made available to
			 the Vietnam Education Foundation under section 207(c) of the Vietnam Education
			 Foundation Act of 2000 (22 U.S.C. 2452 note) for grants authorized under this
			 section.
						(j)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the date that is 90 days after the date of the enactment of this
			 Act.
					131.Broadcasting Board of
			 Governors
					(a)Elimination of
			 editorials as broadcasting principle of United States GovernmentSection 303(b)(3) of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6202(b)(3)) is amended by
			 striking , including editorials,.
					(b)Extension of immunity
			 from civil liability to members of Broadcasting Board of Governors acting in
			 capacity as board members of Middle East Broadcasting Networks,
			 Inc.Section 304(g) of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6203(g)) is
			 amended by striking RFE/RL Incorporated and and inserting
			 RFE/RL Incorporated, Middle East Broadcasting Networks, Inc.,
			 and.
					132.Statement of policy
			 regarding citizen diplomacyIt
			 shall be the policy of the United States —
					(1)to recognize the valuable
			 work done by citizen diplomacy organizations and individual citizen diplomat
			 volunteers, who address critical human needs, build bridges across cultures,
			 and promote mutual understanding between Americans and the rest of the
			 world;
					(2)to encourage more
			 Americans to engage with citizens from other countries through a variety of
			 opportunities, including studying abroad, hosting foreign students, and
			 participating in international volunteer programs;
					(3)to collaborate with
			 nongovernmental organizations, academic institutions, businesses, and
			 faith-based organizations to find ways to further empower and enable United
			 States citizens to engage in international volunteer and study
			 opportunities;
					(4)to encourage citizen
			 diplomacy programs at the Department of State and in the private sector as part
			 of the public diplomacy and development missions of the United States
			 Government; and
					(5)to continue to support,
			 expand, and improve existing United States Government programs that foster
			 citizen diplomacy and international volunteerism in development work, including
			 the Fulbright Program, Volunteers for Prosperity, and the Peace Corps.
					133.Performance-based
			 measurement reporting requirements for international exchange
			 programsSection 112 of the
			 Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460) is
			 amended by adding at the end the following:
					
						(h)Report on secondary
				school academic year exchange programsNot later than 90 days
				after the date of the enactment of the Foreign Relations Authorization Act, Fiscal Years 2010 and
				2011, and annually thereafter, the President shall submit a
				report to the Speaker of the House of Representatives and the Chairman of the
				Committee on Foreign Relations of the Senate that describes the performance of
				the secondary school programs for international students of the Bureau,
				including—
							(1)information for each
				exchange program supported by the United States on the objectives of such
				exchange;
							(2)the number of exchange
				participants supported;
							(3)the types of exchange
				activities conducted;
							(4)the total amount of
				Federal expenditures for such exchanges;
							(5)the extent to which such
				exchanges are duplicative;
							(6)the number of sponsor
				organizations that are designated by the Department of State to run
				international secondary school exchange programs;
							(7)the types and number of
				incidents reported to the Bureau’s Office of Private Sector Exchange involving
				an international student;
							(8)the average number of
				incidents per sponsoring organization that the Office of Private Sector
				Exchange has been made aware of, including serious problems or controversies
				such as the death of a student, an accident, an arrest, or reports of sexual
				abuse;
							(9)the average number of
				complaints reported to the Office of Private Sector Exchange by a student, host
				family, natural parent, or an interested citizen regarding the performance by a
				sponsor of its responsibilities in the conduct of its designated exchange
				visitor program as set forth in the Exchange Visitor Program
				Regulations;
							(10)the number of visa
				designation compliance auditing site visits made by United States Government
				officials to sponsoring organizations running or participating in international
				exchange programs, excluding routine contacts between staff and officials of
				the Bureau and sponsoring organizations as part of program management
				activities;
							(11)an analysis of the
				satisfaction of international secondary school academic year participants with
				their program experience;
							(12)the average cost per
				international secondary school academic year participant;
							(13)the numbers of hours
				program staff members and volunteers of the exchange program designated
				organizations are trained in secondary school academic year youth exchange
				oversight and monitoring and J–visa compliance, and by what type of resource;
				and
							(14)an analysis of best
				practices in the areas of recruitment and selection of host parents, program
				management of sponsor organizations, and other related issues used to run these
				international exchange
				programs.
							.
				134.Sense of Congress on
			 international broadcasting in IranIt is the sense of Congress that the
			 Broadcasting Board of Governors should expand international broadcasting in
			 Iran, including through increased Farsi language news programming,
			 counter-jamming and Internet censorship circumvention measures, and other means
			 which provide for the dissemination of accurate and independent information to
			 the people of Iran through radio, television, Internet, mobile devices, and
			 other forms of connective technology.
				CConsular Services and
			 Related Matters
				141.Reforming refugee
			 processing
					(a)Adjustments of status
			 of refugeesSection 209(a)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1159) is amended, in the matter following subparagraph
			 (C)—
						(1)by striking or be
			 returned to the custody of and inserting to; and
						(2)by striking for
			 inspection and examination and inserting to be inspected and
			 examined.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
					142.Definition of
			 use in passport and visa offensesChapter 75 of title 18, United States Code,
			 is amended—
					(1)in the table of sections, by inserting
			 before the item relating to section 1541 the following:
						
							
								1540. Meaning of use and
				uses.
							
							;
						and(2)by inserting before section 1541 the
			 following:
						
							1540.Meaning of
				use and usesFor purposes of this chapter, the terms
				use and uses shall be given their plain meaning,
				including use for identification
				purposes.
							.
					143.Visa ineligibility for
			 international child abductionSection 212(a)(10)(C)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(10)(C)(iii)) is
			 amended—
					(1)in subclause (I), by adding
			 or at the end;
					(2)in subclause (II), by striking ;
			 or at the end and inserting a period; and
					(3)by striking subclause (III).
					144.Vaccination waiver for
			 adopted childrenSection
			 212(a)(1)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(1)(C)(ii)) is amended by striking section 101(b)(1)(F),
			 and inserting subparagraph (F) or (G) of section
			 101(b)(1);.
				145.Signed photograph
			 requirement for visa applicationsSection 221(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(b)) is amended by striking signed by
			 him.
				146.Electronic
			 transmission of domestic violence information to visa applicantsSection 833(a)(5)(A) of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (8 U.S.C.
			 1375a(a)(5)(A)) is amended by adding at the end the following:
					
						(iv)Subject to such
				regulations as the Secretary of State may prescribe, mailings required under
				this subsection may be transmitted by electronic means if an applicant consents
				to electronic
				service.
						.
				147.Sibling
			 adoptionsSection 101(b)(1)(G)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(G)) is
			 amended—
					(1)by redesignating clause
			 (ii) as subclause (VI);
					(2)by striking 25
			 years of age and all that follows through if— and
			 inserting 25 years of age, if—;
					(3)by striking a
			 child under the age of sixteen and inserting the following “a child
			 who—
						
							(i)is younger than 16 years
				of age
							;
					(4)in subclause (VI), as
			 redesignated, by striking the period at the end and inserting ;
			 or; and
					(5)by adding at the end the
			 following:
						
							(ii)subject to the same
				conditions as in clause (i), except with respect to the age of the
				child—
								(I)is a natural sibling of a
				child described in clause (i), subparagraph (E)(i), or subparagraph
				(F)(i);
								(II)has been adopted abroad,
				or is coming to the United States for adoption, by the adoptive parent (or
				prospective adoptive parent) or parents of the sibling described in clause (i),
				subparagraph (E)(i), or subparagraph (F)(i); and
								(III)is younger than 18
				years of at the time a petition is filed in his or her behalf to accord a
				classification as an immediate relative under section
				201(b).
								.
					148.Technical amendments
			 relating to the Intelligence Reform and Terrorism Prevention Act of
			 2004Title VII of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 is amended—
					(1)in section 7201(c)(1), by
			 inserting and the Department of State after used by the
			 Department of Homeland Security; and
					(2)in section 7209(d) (8
			 U.S.C. 1185 note), by striking the Secretary, in conjunction with the
			 Secretary of Homeland Security and inserting the Secretary of
			 Homeland Security, in consultation with the Secretary of State.
					149.Videoconference
			 interviews
					(a)Pilot
			 programThe Secretary of State may develop and conduct a 2-year
			 pilot program for the processing of tourist visas using secure remote
			 videoconferencing technology as a method for conducting visa interviews of
			 applicants. In developing the pilot program, the Secretary of State shall work
			 with other Federal agencies that use such secure communications to help ensure
			 security of the videoconferencing transmission and encryption.
					(b)Report
						(1)In
			 generalNot later than 1 year after initiating the pilot program
			 under subsection (a) and not later than 3 months after the end of the 2-year
			 period referred to in subsection (a), the Secretary of State shall submit a
			 report on such pilot program to the appropriate congressional
			 committees.
						(2)ContentsEach
			 report submitted under this subsection shall—
							(A)assess the efficacy and
			 security of using secure remote videoconferencing technology as a method for
			 conducting visa interviews of applicants, including any effect such method may
			 have on an interviewer’s ability to determine an applicant’s credibility and
			 uncover fraud; and
							(B)include recommendations
			 on whether or not the pilot program should be continued, broadened, or
			 modified.
							IIOrganization and
			 personnel of the Department of State
			AModernizing the
			 Department of State
				201.Creation of a modern
			 and expeditionary Foreign Service
					(a)Targeted expansion of
			 foreign serviceThe Secretary of State shall expand the Foreign
			 Service to—
						(1)fill vacancies,
			 particularly overseas vacancies that are critical to key United States foreign
			 policy and national security interests, to prevent crises from emerging;
						(2)increase the capacity of
			 the Department of State to assign and deploy Foreign Service officers and other
			 personnel to prevent, mitigate, and respond to international crises and
			 instability in foreign countries that threaten key United States foreign policy
			 and national security interests; and
						(3)ensure that members of
			 the Foreign Service, before beginning assignments that require additional or
			 improved skills—
							(A)receive language,
			 security, area, and other training that is necessary to successfully execute
			 their responsibilities in their new assignments; and
							(B)have the opportunity to
			 obtain advanced and other education that will increase the capacity of the
			 Foreign Service to complete its mission.
							(b)Authorized personnel
			 increases
						(1)Department of
			 stateThe Secretary of State is authorized to increase the number
			 of members of the Foreign Service—
							(A)by 750 above attrition
			 during fiscal year 2010; and
							(B)by an additional 750
			 above attrition during fiscal year 2011.
							(2)USAIDIn
			 addition to the personnel increases authorized under paragraph (1), the
			 Administrator of the United States Agency for International Development (USAID)
			 is authorized to increase the number of members of the Foreign Service employed
			 by USAID—
							(A)by 350 above attrition
			 during fiscal year 2010; and
							(B)by an additional 350
			 above attrition during fiscal year 2011.
							(3)Rule of
			 constructionNothing in this subsection may be construed to limit
			 the authority of the Secretary of State or the Administrator of the United
			 States Agency for International Development to hire personnel.
						(c)TrainingSection
			 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at
			 the end the following:
						
							(d)The Secretary of State
				shall ensure that members of the Service, before receiving assignments that
				require new and improved skills—
								(1)receive language,
				security, area, civilian-military roles, and other training that is necessary
				to successfully execute their responsibilities in their new assignments;
				and
								(2)have opportunities during
				their careers to obtain advanced education and training in academic and other
				relevant institutions in the United States and in other countries to increase
				the capacity of the Service to fulfill its
				mission.
								.
					202.Conflict prevention,
			 mitigation, and resolution training
					(a)In
			 generalSection 708 of the Foreign Service Act of 1980, as
			 amended by section 301(d), is further amended by adding at the end the
			 following:
						
							(e)The Secretary of State
				shall ensure that relevant officers of the Foreign Service deploying to areas
				undergoing significant conflict or considered to be at risk of significant
				conflict receive appropriate advanced training in conflict prevention,
				mitigation, and resolution, including an understanding of—
								(1)peace processes,
				negotiations, and decision-making;
								(2)patterns of
				escalation;
								(3)country and
				region-specific issues, including resource allocation, as contributing factors
				to peace or conflict;
								(4)related civilian-military
				coordination and planning; and
								(5)how to function
				successfully when—
									(A)public order has been
				undermined by instability; or
									(B)there is no civil
				authority that can effectively provide public
				safety.
									.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to the appropriate congressional committees that
			 describes the efforts made by the Department of State to further expand and
			 facilitate conflict prevention, mitigation, and resolution training.
					203.Mass
			 atrocities
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)the maintenance of global
			 peace and security—
							(A)is in the interest of the
			 United States; and
							(B)is threatened by acts of
			 genocide and other mass atrocities against civilians;
							(2)several studies,
			 including Preventing Genocide: A Blueprint for U.S.
			 Policymakers, published in December 2008 by the Genocide Prevention
			 Task Force, which was co-chaired by former Secretary of State Madeleine
			 Albright and former Secretary of Defense William Cohen, offer recommendations
			 to improve United States capabilities to predict, detect, respond to, and
			 prevent mass atrocities; and
						(3)the enhanced capacity to
			 prevent and address such mass atrocities is in the humanitarian and strategic
			 interests of the United States.
						(b)Early warning
			 assessmentNot later than 1 year after the date of the enactment
			 of this Act, the Secretary of State shall submit, to the appropriate
			 congressional committees, an assessment of—
						(1)current methods to
			 monitor indicators of potential mass atrocities; and
						(2)capabilities to provide
			 early warnings to relevant agencies and appropriate congressional committees to
			 reduce the risk of mass atrocities against civilians.
						204.Crisis
			 responseSection 1603(5) of
			 the Reconstruction and Stabilization Civilian Management Act of 2008 (title XVI
			 of Public Law 110–417; 22 U.S.C. 2734a note) is amended to read as
			 follows:
					
						(5)PersonnelThe
				term personnel means—
							(A)individuals serving in
				any service described in section 2101 of title 5, United States Code, other
				than in the legislative or judicial branch;
							(B)individuals employed by
				personal services contract, including individuals employed pursuant to—
								(i)section 2(c) of the State
				Department Basic Authorities Act of 1956 (22 U.S.C. 2669(c)); or
								(ii)section 636(a)(3) of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2396(a)(3));
								(C)individuals appointed
				under section 303 of the Foreign Service Act of 1980 (22 U.S.C. 3943);
				and
							(D)Locally employed staff
				who are employed by participating
				agencies.
							.
				BForeign Services overseas
			 pay equity
				211.Short
			 titleThis subtitle may be
			 cited as the Foreign Service Overseas
			 Pay Equity Act of 2009.
				212.Overseas comparability
			 pay adjustment
					(a)Overseas comparability
			 pay adjustment
						(1)In
			 generalChapter 4 of title I of the Foreign Service Act of 1980
			 (22 U.S.C. 3961 et seq.) is amended by adding at the end the following:
							
								415.Overseas comparability
				pay adjustment
									(a)In
				generalA member of the Service who is designated class 1 or
				below for purposes of section 403 and whose official duty station is neither in
				the continental United States nor in a nonforeign area shall receive, in
				accordance with the phase-in schedule set forth in subsection (c), a
				locality-based comparability payment (stated as a percentage) equal to the
				locality-based comparability payment (stated as a percentage) that would be
				provided under section 5304 of title 5, United States Code, if such member’s
				official duty station were in the District of Columbia.
									(b)Treatment as basic
				payThe amount of any locality-based comparability payment, which
				is payable to a member of the Service under this section—
										(1)shall be considered a
				part of the basic pay of such member for the purposes described in—
											(A)section 5304(c)(2)(A) of
				title 5, United States Code; and
											(B)chapter 8 of this Act;
				and
											(2)shall be subject to any
				limitations on pay applicable to locality-based comparability payments under
				section 5304 of title 5, United States Code.
										(c)Phase-InThe
				locality-based comparability payment payable to a member of the Service under
				this section—
										(1)during the period
				beginning on the first day of the first full pay period that is 90 days after
				the date of the enactment of this subsection, and ending on the last day of the
				last pay period in fiscal year 2009, shall be up to 33.33 percent of the
				payment which would otherwise apply under subsection (a);
										(2)during the period
				beginning on the first day of the first pay period in fiscal year 2010 and
				ending on the last day of the last pay period in fiscal year 2010, shall be up
				to 66.67 percent of the payment which would otherwise apply under subsection
				(a); and
										(3)beginning on the first
				day of the first pay period in fiscal year 2011, shall be equal to the payment
				determined under subsection (a).
										(d)Nonforeign area
				definedIn this section, the term nonforeign area
				means 1 of the areas listed in section 591.205 of title 5, Code of Federal
				Regulations.
									.
						(2)Conforming
			 amendmentThe table of contents under section 2 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3901 et seq.) is amended by inserting after the
			 item relating to section 414 the following:
							
								Sec. 415. Overseas
				comparability pay adjustment..
							
						(b)Conforming amendments
			 relating to the foreign service retirement systems
						(1)Contributions to the
			 fund
							(A)In
			 generalSection 805(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4045(a)) is amended—
								(i)in paragraph (1)—
									(I)by striking 7.25
			 percent and inserting 7 percent; and
									(II)by striking The
			 contribution by the employing agency and all that follows through
			 and shall be made and inserting An equal amount shall be
			 contributed by the employing agency;
									(ii)in paragraph (2)—
									(I)in subparagraph (A), by
			 striking , plus an amount equal to .25 percent of basic pay;
			 and
									(II)in subparagraph (B), by
			 striking , plus an amount equal to .25 percent of basic pay;
			 and
									(iii)in paragraph (3), by
			 striking , plus .25 percent.
								(B)Effective
			 dateThe amendments made by subparagraph (A) shall take effect on
			 the first day of the first pay period beginning on or after October 1, 2011 (or
			 during any portion of such pay period).
							(2)Computation of
			 annuitiesSection 806(a)(9) of the Foreign Service Act of 1980
			 (22 U.S.C. 4046(a)(9)) is amended by striking is outside the continental
			 United States shall and inserting was outside the continental
			 United States during the period beginning on December 29, 2002, and ending on
			 the day before the first day of the first pay period beginning on or after
			 October 1, 2010, shall, to the extent that such computation is based on the
			 basic salary or basic pay of such member while the member was outside the
			 United States,.
						(3)Entitlement to
			 annuitySection 855(a)(3) of the Foreign Service Act of 1980 (22
			 U.S.C. 4071d(a)(3)) is amended—
							(A)by striking
			 section 8414 and inserting section 8415;
			 and
							(B)by striking is
			 outside the continental United States shall and inserting was
			 outside the continental United States during the period beginning on December
			 29, 2002, and ending on the day before the first day of the first pay period
			 beginning on or after October 1, 2011 (or during any portion of such pay
			 period), shall, to the extent that such computation is based on the basic
			 salary or basic pay of such member while the member was outside the United
			 States,.
							(4)Deductions and
			 withholdings from paySection 856(a)(2) of such Act (22 U.S.C.
			 4071e(a)(2)) is amended to read as follows:
							
								(2)The applicable percentage
				specified in this paragraph shall be as follows:
									
										
											
												PercentageTime Period
												
											
											
												7.5Before January 1, 1999.
												
												7.75January 1, 1999, to December 31,
						1999.
												
												7.9January 1, 2000, to December 31,
						2000.
												
												7.55January 11, 2003, to the day before the
						first day of the first pay period beginning on or after October 1,
						2011.
												
												7.5Beginning on the first day of the first pay
						period beginning on or after October 1, 2011.
												
											
										
								.
						(c)Reporting
			 requirementNot later than October 1, 2011, the Secretary of
			 State shall submit a report to the Committee on Foreign Relations of the
			 Senate, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the
			 Committee on Foreign Affairs of the House of
			 Representatives, and Committee
			 on Oversight and Government Reform of the House of
			 Representatives that includes—
						(1)an assessment of all
			 allowances provided to members of the Foreign Service under—
							(A)the Foreign Service Act
			 of 1980; or
							(B)title 5, United States
			 Code; and
							(2)an explanation of how
			 such allowances have been, or will be, affected by the amendments to the
			 Foreign Service Act of 1980 made under this Act.
						COther organization and
			 personnel matters
				221.Death
			 gratuitySection 413(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is amended by striking
			 at the time of death. and inserting at level II of the
			 Executive Schedule under section 5313 of title 5, United States Code, at the
			 time of death except that for employees compensated under a local compensation
			 plan established under section 408, the amount of such gratuity shall be equal
			 to the greater of 1 year’s salary at the time of death or 1 year’s basic salary
			 at the highest step of the highest grade on the local compensation plan from
			 which the employee was being paid at the time of death..
				222.Expansion and
			 extension of annuitant waiver for response readiness corps
					(a)Amendments to State
			 Department Basic Authorities Act of 1956Section 61(a) of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) is
			 amended—
						(1)in paragraph (1), by
			 striking or to posts vacated and inserting , to positions
			 in the Response Readiness Corps, or to posts vacated; and
						(2)in paragraph (2), by
			 striking 2010 and inserting 2012.
						(b)Amendments to Foreign
			 Assistance Act of 1961Section 625(j)(1) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) is amended—
						(1)in subparagraph (A), by
			 striking or to posts vacated and inserting , to positions
			 in the Response Readiness Corps, or to posts vacated; and
						(2)in subparagraph (B), by
			 striking 2010 and inserting 2012.
						223.Reemployment of
			 annuitantsSection 824(g) of
			 the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended—
					(1)in paragraph (1)(B), by
			 striking to facilitate the assignment of persons to Iraq and Afghanistan
			 or to posts vacated by members of the Service assigned to Iraq and
			 Afghanistan;
					(2)by striking paragraph
			 (2); and
					(3)by redesignating
			 paragraph (3) as paragraph (2).
					224.Locally employed
			 staff
					(a)FindingsBased
			 on information obtained from the April 2009 report from the Office of the
			 Inspector General of the Department of State and the Broadcasting Board of
			 Governors, entitled Review of Locally Employed Staff Compensation
			 Issues (Report Number ISP–I–09–44), Congress makes the following
			 findings:
						(1)United States embassies
			 and consulates worldwide retain over 51,000 locally employed staff under local
			 compensation plans in about 170 overseas missions. A report by the Office of
			 the Inspector General of the Department of State and the Broadcasting Board of
			 Governors, entitled Review of Locally Employed Staff Compensation
			 Issues (Report Number ISP–I–09–44), stated: The U.S. is falling
			 behind in providing a competitive compensation package for locally employed
			 staff that is commensurate with their experience, technical skills, and
			 responsibilities..
						(2)The ability of United
			 States overseas missions to retain locally employed staff and to recruit new,
			 qualified staff is vital to the success of those missions.
						(3)To addresses differences
			 in the skill levels required for different categories of locally employed staff
			 positions, the Inspector General’s report recommended that separate data
			 and separate scales should be established for certain types of
			 employees.
						(4)The current locally
			 employed staff compensation review process requires improvement, including
			 increasing transparency and interagency involvement, reducing disparities
			 between the salary and budget cycles, and improving the use of outmoded and
			 cumbersome communication technology.
						(b)Review
						(1)In
			 generalNot later than 180 days after date of the enactment of
			 this Act, and not less than every 5 years thereafter, the Secretary of State
			 shall—
							(A)review salary and
			 compensation guidelines for overseas, locally employed staff of the Department
			 of State;
							(B)review—
								(i)whether the United States
			 is falling behind in providing a competitive compensation package for locally
			 employed staff that is commensurate with their experience, technical skills,
			 and responsibilities; and
								(ii)the implications for
			 providing average salary increases that are approximately 60 percent of
			 prevailing practice;
								(C)provide recommendations
			 on how to recruit new, qualified staff; and
							(D)provide recommendations
			 for separate data and a separate pay scale for highly skilled and trained
			 professional positions.
							(2)Compensation
			 databaseNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall establish a comprehensive database
			 for salary and compensation information for such staff, as recommended by the
			 Office of Inspector General in a April 2009 report entitled Review of
			 Locally Employed Staff Compensation Issues (Report Number
			 ISP–I–09–44).
						(3)Pay scales for locally
			 employed professionalsThe review under paragraph (1)(A) shall
			 include a summary of efforts to address pay scales for locally employed staff
			 to ensure adequate compensation for professional level positions, such as
			 medical officers, laboratory management, public health information technology
			 positions, and other highly skilled positions.
						(c)GuidelinesNot
			 later than 90 days after enactment of this Act, the Secretary of State shall
			 consult with appropriate congressional committees on proposed guidelines for
			 awards, pay scales, and compensation of overseas, locally employed staff of the
			 Department of State, including for loss of life while on duty.
					(d)Locally employed staff
			 definedIn this section, the term locally employed
			 staff means employees compensated under local compensation plans
			 established under section 408 of the Foreign Service Act of 1980 (22 U.S.C.
			 3968).
					225.Repeal of
			 recertification requirement for senior foreign serviceSection 305 of the Foreign Service Act of
			 1980 (22 U.S.C. 3945) is amended by striking subsection (d).
				226.Foreign relations
			 exchange programsTitle I of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is
			 amended by adding at the end the following:
					
						63.Foreign relations
				exchange programs
							(a)In
				generalThe Secretary may establish exchange programs under which
				officers or employees of the Department of State, including individuals
				appointed under title 5, United States Code, and members of the Foreign Service
				may be assigned, for a period not to exceed 1 year, to a position with any
				foreign government or international entity that permits an employee to be
				assigned to a position with the Department of State.
							(b)Salary and
				benefits
								(1)Foreign service
				membersDuring a period in which a member of the Foreign Service
				is participating in an exchange program authorized under subsection (a), such
				member shall be entitled to the salary and benefits to which such member would
				be entitled if such member were assigned to an agency, international
				organization, or other body under section 503 of the Foreign Service Act of
				1980 (22 U.S.C. 3983).
								(2)DetaileesAn
				employee of the Department of State (other than a member of the Foreign Service
				participating in an exchange program authorized under subsection (a)) shall be
				treated in all respects as if detailed to an international organization under
				section 3343(b) of title 5, United States Code. The salary of such employee
				shall be the higher of the salary that the employee would receive but for the
				assignment under this section or the salary of the position to which the
				employee is assigned.
								(3)PaymentThe
				salary and benefits of an employee of a foreign government or international
				entity participating in a program established under this section shall be paid
				by such government or entity during the period in which such employee is
				participating in the program, and shall not be reimbursed by the Department of
				State.
								(c)Nonreciprocal
				assignmentsThe Secretary may authorize a nonreciprocal
				assignment of personnel pursuant to this section, with or without reimbursement
				from the foreign government or international entity for all or part of the
				salary and other expenses payable during the assignment, if such assignment is
				in the interests of the United States.
							(d)Rule of
				constructionNothing in this section may be construed to
				authorize the appointment as an officer or employee of the United States
				of—
								(1)an individual whose
				allegiance is to any country, government, or foreign or international entity
				other than to the United States; or
								(2)an individual who has not
				met the requirements of sections 3331, 3332, 3333, and 7311 of title 5, United
				States Code, and any other provision of law concerning eligibility for
				appointment, and continuation of employment, as an officer or employee of the
				United
				States.
								.
				227.Enhanced personnel
			 authorities for the Inspector General of the Department of State
					(a)DefinitionsIn
			 this section:
						(1)AnnuitantThe
			 term annuitant means an individual who, based on the service of
			 such individual, is entitled to benefits under a retirement system for
			 Government employees.
						(2)Government
			 employeeThe term Government employee has the
			 meaning given the term employee in section 2105(a) of title 5,
			 United States Code.
						(3)Inspector
			 generalThe term Inspector General means the
			 Inspector General of the Department of State.
						(4)OfficeThe
			 term Office means the Office of Inspector General of the
			 Department of State.
						(b)Provisions relating to
			 reemployed annuitants
						(1)Waiver
			 authoritySubject to the conditions set forth in paragraph (3),
			 the Inspector General may waive the application of any provision of law set
			 forth in paragraph (2) on behalf of any reemployed annuitant serving in a
			 position within the Office.
						(2)ProvisionsThe
			 provisions of law set forth in this paragraph are—
							(A)subsections (a) through
			 (d) of section 8344 of title 5, United States Code;
							(B)subsections (a) through
			 (e) of section 8468 of title 5, United States Code;
							(C)subsections (a) through
			 (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064);
			 and
							(D)any other similar
			 provision of law, as identified by the Inspector General in regulations.
							(3)ConditionsWaiver
			 authority under this subsection may be exercised only—
							(A)on a case-by-case basis;
			 and
							(B)if, and for so long as,
			 such waiver—
								(i)is necessary due
			 to—
									(I)difficulty in the
			 recruitment or retention of a qualified employee for the position involved;
			 or
									(II)a temporary emergency
			 hiring need; and
									(ii)does not cause the
			 number of employees within the Office who are exempted from 1 or more of the
			 provisions of law set forth in paragraph (2) (whether pursuant to a waiver
			 under this subsection or otherwise) to exceed, as of any given date, 25 percent
			 of the total workforce of the Office, determined on a full-time equivalent
			 basis.
								(4)Other authorities not
			 affectedThe authority under this subsection is in addition to
			 any other authority available to the Inspector General to engage individuals as
			 reemployed annuitants.
						(5)Rule of
			 constructionNothing in this subsection may be construed to
			 permit or require that any reemployed annuitant benefitting from a waiver of a
			 provision of law set forth in paragraph (2) be treated as a Government employee
			 for purposes of the retirement system to which such provision relates.
						(c)Provisions relating to
			 contracts for personal services
						(1)In
			 generalThe Inspector General may contract with United States
			 citizens for personal services to facilitate and support the Office’s oversight
			 of programs and operations. Such citizens shall not, by virtue of any such
			 contract, be considered to be Government employees for purposes of any law
			 administered, in whole or in part, by the Office of Personnel
			 Management.
						(2)Relation to other
			 lawsExcept as provided in paragraph (2), this subsection shall
			 not affect any determination as to whether an individual performing services
			 pursuant to any contract under this subsection is a Government employee for
			 purposes of any law of the United States. The Secretary of State may determine
			 the applicability, with respect to any such individual, of any law
			 administered, in whole or in part, by the Secretary.
						(3)ConditionsThe
			 Inspector General may not enter into a personal services contract under this
			 subsection unless—
							(A)in the judgment of the
			 Inspector General, personnel resources of the Office would otherwise be
			 insufficient;
							(B)the contract is for a
			 term of 2 years or less, unless the Inspector General determines that
			 exceptional circumstances justify an extension of not longer than 1 additional
			 year; and
							(C)not more than 15 percent
			 of the workforce of the Office, as of any given date, consists of individuals
			 serving under personal services contracts (whether entered into under this
			 subsection or otherwise), determined on a full-time equivalent basis.
							(4)Other authorities not
			 affectedThe authority under this subsection is in addition to
			 any other authority available to the Inspector General to engage individuals
			 under a personal services contract.
						(d)ReportIn
			 the Office of the Inspector General’s semiannual report to Congress, the
			 Inspector General shall include information on the usage and rationale related
			 to annuitants hired under this section.
					228.Personal services
			 contractors
					(a)In
			 generalIn addition to other authorities that may be available,
			 the Secretary of State may establish a pilot program (referred to in this
			 section as the Program) to respond to new or emerging needs or
			 to augment existing services by contracting with United States nationals and
			 aliens lawfully admitted for permanent residence to provide personal services
			 in the United States or in the United States and outside the United
			 States.
					(b)ConditionsThe
			 Program authorized under subsection (a) may be established if—
						(1)the Secretary determines
			 that existing personnel resources are insufficient;
						(2)the length of each
			 contract, including options, is not greater than 2 years, unless the Secretary
			 determines that exceptional circumstances justify an extension of up to 1
			 additional year;
						(3)not more than 200 people
			 are employed at any time as personal services contractors under this section;
			 and
						(4)the Program is only used
			 to obtain specialized skills or experience or to respond to urgent
			 needs.
						(c)Status of personal
			 service contractors
						(1)Office of personnel
			 managementAn individual entering into a personal services
			 contract under the Program shall not, by virtue of such hiring, be considered
			 to be an employee of the United States Government for purposes of any law
			 administered by the Office of Personnel Management. The Secretary may determine
			 the applicability to such individuals of section 2(f) of the State Department
			 Basic Authorities Act (22 U.S.C. 2669(f)) and of any other law administered by
			 the Secretary concerning the employment of such individuals.
						(2)Federal employment
			 statusExcept as provided in paragraph (1), this section shall
			 not affect the determination as to whether an individual entering into a
			 personal services contract under the Program is an employee of the United
			 States Government for purposes of any Federal law.
						(d)Termination of
			 authority
						(1)In
			 generalThe authority to award personal services contracts under
			 the Program shall terminate on September 30, 2014.
						(2)Effect on existing
			 contractsAny contract entered into before the termination date
			 set forth in paragraph (1) may remain in effect until the expiration date set
			 forth in such contract.
						229.Amendment to the
			 Foreign Service Act of 1980Section 209 of the Foreign Service Act of
			 1980 (22 U.S.C. 3929) is amended—
					(1)in subsection (c), by
			 striking paragraph (5); and
					(2)in subsection
			 (d)(2)—
						(A)in subparagraph (D), by
			 adding and at the end;
						(B)in subparagraph (E), by
			 striking ; and and inserting a period; and
						(C)by striking subparagraph
			 (F).
						230.Office for Global
			 Women’s Issues
					(a)Establishment
						(1)In
			 generalThere is established, in the Office of the Secretary of
			 State, the Office for Global Women’s Issues (referred to in this section as the
			 Office).
						(2)StaffThe
			 Secretary of State may assign appropriate staff with relevant technical and
			 operational expertise to the Office to carry out the purposes of this
			 section.
						(b)Ambassador-at-Large for
			 Global Women’s IssuesThe Office shall be headed by an
			 Ambassador-at-Large for Global Women’s Issues (referred to in this section as
			 the Ambassador), who—
						(1)shall be appointed by the
			 President, by and with the advice and consent of the Senate;
						(2)shall report directly to
			 the Secretary of State; and
						(3)shall have the rank and
			 status of Ambassador-at-Large.
						(c)Duties
						(1)In
			 generalThe Ambassador is authorized to—
							(A)coordinate and advise on
			 activities, policies, programs, and funding of relevant bureaus and offices of
			 the Department of State, which relate to—
								(i)gender
			 integration;
								(ii)women’s and girls’
			 economic, social, and legal development, protection, and improvement in role
			 and status in societies; and
								(iii)prevention and response
			 to violence against women and girls, including child marriage and forced
			 marriage;
								(B)promote and advance the
			 full integration of gender analysis into the programs, structures, processes,
			 and capacities of the Department of State and other Federal Government agencies
			 conducting international programs;
							(C)work with relevant
			 offices of the Department of State to promote the collection, retention, and
			 analysis of data on programs and activities of the Department—
								(i)to integrate gender into
			 its policies and programs;
								(ii)regarding the protection
			 and economic, social, and legal development of women and girls;
								(iii)to improve the role and
			 status of women and girls in societies; and
								(iv)to prevent and respond
			 to violence against women and girls, including child marriage and forced
			 marriage; and
								(D)design, support, and
			 implement relevant activities and programs regarding international girls’ and
			 women’s issues, in coordination with relevant bureaus and offices of the
			 Department of State;
							(2)Coordinating
			 roleThe Ambassador is authorized to—
							(A)advise and coordinate
			 with relevant Executive Branch agencies engaged in international women’s
			 policies and programs, including the Department of Justice, the Department of
			 Labor, the Department of Education, the Department of Health and Human
			 Services, the Department of Agriculture, the Department of Defense, the
			 Department of Commerce, the United States Agency for International Development,
			 and the Millennium Challenge Corporation, on policies, programs, and funding of
			 such agencies relating to women’s issues in their international programs and
			 policies; and
							(B)work with the relevant
			 Executive Branch agencies described in subparagraph (A) to compile and make
			 public comprehensive information about international programs of the United
			 States Government relating to—
								(i)the economic, social, and
			 legal development of women and girls;
								(ii)the protection of women
			 and girls;
								(iii)the improvement of the
			 role and status of women and girls in societies;
								(iv)the prevention of, and
			 response to, violence against women and girls, including child marriage and
			 forced marriage; and
								(v)the outcomes and
			 effectiveness of such programs.
								(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador is authorized to represent the United States
			 in matters relevant to the status of women internationally.
						(d)Interagency
			 cooperation
						(1)AuthorizationThe Ambassador is authorized—
							(A)to provide advice and guidance, as
			 appropriate, to the Federal Government agencies described in subsection
			 (c)(2)(A); and
							(B)on behalf of the Secretary of State, to
			 convene periodic meetings with other Federal Government agencies to enhance and
			 ensure effective coordination of policies, programs, and resources regarding
			 critical issues related to international women’s status and development.
							(2)Sense of the
			 senateIt is the sense of the
			 Senate that the heads of the relevant Federal Government agencies described in
			 subsection (c)(2)(A) should ensure effective implementation and coordination of
			 all international women’s policies and programs by sharing information with the
			 Office on programs described in subsection (c)(2)(B) on an annual basis.
						(e)Congressional
			 briefingsNot later than 6
			 months after the date of the enactment of this Act, and annually thereafter,
			 the Ambassador shall brief Congress on the integration of gender considerations
			 into its strategies, programming, and associated outcomes, and interagency
			 cooperation.
					(f)Relationship to other
			 laws regarding abortionNothing in this Act shall be construed as
			 affecting in any way existing statutory prohibitions related to abortion or
			 existing statutory prohibitions on the use of funds to lobby for or against
			 abortion.
					(g)Statement of
			 policyThe United States Government remains committed to programs
			 that seek to eliminate sex-selective abortion, coercive abortion, and
			 involuntary sterilization.
					(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out the activities authorized under
			 this section.
					231.Home leave
					(a)Home leave travel for
			 family membersSection 901(2)
			 of the Foreign Service Act of 1980 (22 U.S.C. 4081(2)) is amended to read as
			 follows:
						
							(2)authorized or required
				home leave, including optional home leave travel, in an amount that does not
				exceed the cost, per person, of the member of the Service, by—
								(A)family members residing
				at the employee’s post of assignment; and
								(B)family members residing
				at other authorized locations because they are prevented by official order from
				residing at
				post;
								.
					(b)Home leave technical
			 amendmentSection 903(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4083(a)) is amended by striking 18 months of continuous service
			 abroad and inserting 12 months of continuous service abroad (or
			 after a shorter period of such service if the member’s assignment is terminated
			 for the convenience of the Service).
					232.Training support
			 servicesSection 704(a)(4)(B)
			 of the Foreign Service Act of 1980 (22 U.S.C. 4024(a)(4)(B)) is amended—
					(a)by inserting education and training
			 specialists, including after to serve as; and
					(b)by striking other academic and
			 training specialists and inserting other specialists who perform
			 work directly relating to the design, delivery, oversight, or coordination of
			 training delivered by the institution.
					233.Employment of
			 minorities and women
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)the United States
			 Government should support programs that promote the participation of minorities
			 and women in the Foreign Service;
						(2)members of the Foreign
			 Service should reflect the diversity of American society and the wide-ranging
			 talents and background of its people;
						(3)the participation of
			 minorities and women in the Foreign Service would help promote and advance the
			 goals of United States foreign policy.
						(b)Report concerning the
			 employment of minorities and women
						(1)In
			 generalNot later than April 1, 2011, and April 1, 2012, the
			 Secretary shall submit a comprehensive report to Congress, with respect to the
			 preceding calendar year, concerning the employment of members of minority
			 groups and women at the Department of State, including the Civil Service and
			 the Foreign Service.
						(2)ContentsThe
			 report submitted under paragraph (1) shall be organized in terms of real
			 numbers and percentages, instead of ratios, and shall report—
							(A)for the last preceding
			 Foreign Service examination and promotion cycles for which such information is
			 available, the numbers and percentages of—
								(i)members of all minority
			 groups and women taking the written Foreign Service examination;
								(ii)members of all minority
			 groups and women successfully completing and passing the written Foreign
			 Service examination;
								(iii)members of all minority
			 groups and women successfully completing and passing the oral Foreign Service
			 examination;
								(iv)members of all minority
			 groups and women entering the junior officer class of the Foreign
			 Service;
								(v)members of all minority
			 groups and women who are Foreign Service officers at each grade; and
								(vi)members of all minority
			 groups and women promoted to each grade of the Foreign Service; and
								(B)for the last preceding
			 year for Civil Service employment at the Department of State for which such
			 information is available, the numbers and percentages of—
								(i)members of all minority
			 groups and women entering the Civil Service;
								(ii)members of all minority
			 groups and women who are Civil Service employees at each grade of the Civil
			 Service; and
								(iii)members of all minority
			 groups and women promoted at each grade of the Civil Service.
								(c)Recruitment of minority
			 groups and women
						(1)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary for the fiscal years 2010 and 2011, for the recruitment of
			 members of minority groups and women for careers in the Foreign Service and
			 international affairs.
						(2)Conduct of recruitment
			 activities
							(A)In
			 generalAmounts appropriated pursuant to paragraph (1) may only
			 be used for activities directly related to the recruitment of minorities and
			 women, such as—
								(i)creating recruitment
			 materials designed to target members of minority groups and women; and
								(ii)travel expenses of
			 recruitment trips to colleges, universities, and other institutions or
			 locations.
								(B)LimitationAmounts
			 appropriated pursuant to paragraph (1) may not be used to pay the salaries of
			 Department of State employees.
							IIIInternational
			 organizations
			301.Promoting assignments
			 to international organizations
				(a)Sense of
			 congressIt is the sense of Congress that the Secretary
			 should—
					(1)ensure that the
			 Department of State is able to appropriately staff United States missions both
			 within the United States and abroad that are dedicated to representing the
			 United States to international organizations and multilateral institutions,
			 including missions in New York, Brussels, Geneva, Rome, Montreal, Nairobi,
			 Vienna, and Paris;
					(2)develop persons with
			 specialized skills necessary to become experts in multilateral diplomacy given
			 the large number of positions in the United States and abroad that are
			 dedicated to this specialty; and
					(3)consider as a factor for
			 promotions whether a member of the Foreign Service has served in a position
			 whose primary responsibility is to formulate policy toward, or represent the
			 United States at, an international organization, a multilateral institution, or
			 a broad-based multilateral negotiation of an international instrument.
					302.Synchronization of
			 United States contributions to international organizationsIn accordance with section 404 of the
			 Foreign Relations Authorization Act of 2003 (Public Law 107–228; 116 Stat.
			 1389), there are authorized to be appropriated such sums as may be necessary
			 for the synchronization of United States contributions to international
			 organizations.
			303.Peacekeeping
			 contributionsSection
			 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and
			 1995 (Public Law 103–236; 22 U.S.C. 287e note) is amended by adding at the end
			 the following:
				
					(vi)For assessments made
				during calendar year 2010 and thereafter, 27.5
				percent.
					.
			304.Buying power
			 maintenance, international organizationsTitle I of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a et seq.), as amended by section 328,
			 is further amended by adding at the end the following:
				
					64.Buying power
				maintenance, international organizations
						(a)Establishment of
				accountThere is established in the Treasury of the United States
				the Buying Power Maintenance, International Organizations
				account (referred to in this section as the account) to
				offset fluctuations in foreign currency exchange rates that adversely affect
				United States contributions to international organizations.
						(b)Authority To transfer
				amounts to accountThe Secretary of State may transfer to, and
				merge with, the account such amounts appropriated or otherwise made available
				for the Contributions to International Organizations account as the Secretary
				determines are beyond the needs of activities funded from that account because
				of fluctuations in foreign currency exchange rates.
						(c)Authority To transfer
				amounts from accountIn order to offset adverse fluctuations in
				foreign currency exchange rates, the Secretary of State may transfer to, and
				merge with, the Contributions to International Organizations account such
				amounts from the account as the Secretary determines are necessary to provide
				for the activities funded under that account.
						(d)Transfer of unobligated
				amounts
							(1)In
				generalSubject to the limitations under this subsection, not
				later than the last day of the fifth fiscal year after the fiscal year for
				which amounts are appropriated or otherwise made available for the
				Contributions to International Organizations account, the Secretary of State
				may transfer any unobligated balance of such amounts to the account.
							(2)LimitationThe
				balance of the account may not exceed $100,000,000 as a result of any amounts
				transferred under this subsection.
							(3)ReprogrammingAny
				transfer under this subsection—
								(A)shall be treated as a
				reprogramming of funds under section 34; and
								(B)shall only be available
				for obligation or expenditure in accordance with the procedures established
				under such section.
								(4)ScopeThe
				authority under this section may only be exercised with respect to amounts
				appropriated or otherwise made available after September 30, 2009.
							(e)Availability of
				amountsAmounts transferred to the account under this section
				shall remain available until expended.
						(f)Other authorities not
				affectedThe authority to transfer amounts under this section is
				in addition to transfer authority otherwise available to the Secretary of State
				under any other provision of
				law.
						.
			305.United States
			 participation in the Inter-Parliamentary Union
				(a)In
			 generalNotwithstanding section 2503 of the Foreign Affairs
			 Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 22
			 U.S.C. 276 note), the Secretary of State is authorized—
					(1)to facilitate the
			 readmission and participation of the United States in the Inter-Parliamentary
			 Union; and
					(2)to pay expenses to meet
			 the annual obligations of membership in the Inter-Parliamentary Union, in
			 accordance with the assessments determined by the Governing Council.
					(b)RepresentationNotwithstanding
			 section 2503 of the Foreign Affairs Reform and Restructuring Act of 1998
			 (division G of Public Law 105–277; 22 U.S.C. 276 note), the majority leader of
			 the Senate, in consultation with the minority leader of the Senate, and the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader of the House of Representatives, are authorized to designate Members of
			 Congress to serve as delegates to the Assembly of the Inter-Parliamentary
			 Union.
				306.Provision of living
			 quarters and allowances to the United States Representatives to the United
			 NationsSection 9 of the
			 United Nations Participation Act of 1945 (22 U.S.C. 287e–1) is amended to read
			 as follows:
				
					9.(a)The Secretary of State, under such
				regulations as the Secretary shall prescribe, and notwithstanding subsections
				(a) and (b) of section 3324 of title 31, United States Code, and section 5536
				of title 5, United States Code, may—
							(1)make available, to the
				Permanent Representative of the United States to the United Nations and the
				Deputy Permanent Representative of the United States to the United
				Nations—
								(A)living quarters leased or
				rented by the United States for a period not longer than 10 years; and
								(B)allowances for unusual
				expenses incident to the operation and maintenance of such living quarters that
				are similar to expenses authorized under section 5913 of title 5, United States
				Code; and
								(2)make available living
				quarters in New York leased or rented by the United States for—
								(A)a period not longer than
				10 years to other United States representatives to the United Nations and to
				not more than 2 employees who serve at the pleasure of the Permanent
				Representative of the United States to the United Nations; and
								(B)a period not longer than
				5 years to not more than 35 members of the Foreign Service assigned to the
				United States Mission to the United Nations; and
								(3)provide an allowance, as
				the Secretary considers appropriate, to each Delegate and Alternate Delegate of
				the United States to any session of the General Assembly of the United Nations
				who is not a permanent member of the staff of the United States Mission to the
				United Nations, in order to compensate each such Delegate or Alternate Delegate
				for necessary housing and subsistence expenses with respect to attending any
				such session.
							(b)The Secretary of State
				may not make available living quarters or allowances under subsection (a) to an
				employee who is occupying living quarters that are owned by such
				employee.
						(c)Living quarters and
				allowances provided under subsection (a) shall be considered for all purposes
				as authorized under—
							(1)chapter 9 of title I of
				the Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.); and
							(2)section 5913 of title 5,
				United States Code.
							(d)The Inspector General of
				the Department of State shall—
							(1)periodically review the
				administration of this section to achieve cost savings; and
							(2)develop appropriate
				recommendations for the Secretary of State regarding the administration of this
				section.
							.
			307.Recruitment and
			 retention of United States citizens in international organizations
				(a)In
			 generalThe Secretary shall continue efforts to increase the
			 number of qualified United States citizens employed by the United Nations and
			 by other international organizations.
				(b)Duties of the
			 SecretaryNot later than 90 days after date of the enactment of
			 this Act, the Secretary—
					(1)shall develop, recruit,
			 and maintain a roster of qualified United States candidates for professional
			 positions and senior positions at the United Nations and other international
			 organizations, including those related to United Nations peacekeeping
			 operations;
					(2)shall designate an
			 employee of the Department of State—
						(A)to closely monitor job
			 openings at the United Nations and other international organizations;
			 and
						(B)to connect those job
			 openings with United States citizens listed on the roster described in
			 paragraph (1) or through other mechanisms;
						(3)should establish a
			 program that sponsors Junior Professional Officers and Associate Expert
			 positions, similar to the support provided to such positions by Austria,
			 Canada, Switzerland, and the United Kingdom; and
					(4)shall update, as
			 appropriate, reports to the appropriate congressional committees that describe
			 the measures being taken by the Department of State to facilitate the
			 recruitment of qualified United States citizens for employment at the United
			 Nations and other international organizations.
					(c)Duties of the Secretary
			 of the TreasuryNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Treasury, in consultation with the
			 Secretary of State, shall—
					(1)develop, recruit, and
			 maintain a roster of qualified United States candidates for professional
			 positions and senior positions at international financial institutions
			 (referred to in this subsection as IFIs), including the World
			 Bank, the International Monetary Fund, and other regional development
			 banks;
					(2)designate an employee of
			 the Department of Treasury or the Department of State—
						(A)to closely monitor job
			 openings at IFIs;
						(B)to provide public notice
			 of these openings, to the extent possible; and
						(C)to connect such job
			 openings with United States citizens who are listed on the roster described in
			 paragraph (1) or who are otherwise eligible;
						(3)update, as appropriate,
			 reports to the appropriate congressional committees that describes the measures
			 being taken by the Department of Treasury and the Department of State to
			 facilitate the recruitment of qualified United States citizens for employment
			 at IFIs; and
					(4)coordinate with the
			 employee designated in paragraph (2) to facilitate awareness of openings at
			 international organizations and IFIs.
					308.United States
			 membership in the International Renewable Energy Agency
				(a)In
			 generalThe President is authorized—
					(1)to accept the terms and
			 conditions of the Statute of the International Renewable Energy Agency
			 (referred to in this section as the Agency); and
					(2)to maintain membership of
			 the United States in the Agency.
					(b)Payments of assessed
			 contributionsFor fiscal year 2011 and each fiscal year
			 thereafter, United States assessed contributions to the Agency may be paid from
			 amounts appropriated under the heading Contributions to International
			 Organizations.
				IVMiscellaneous
			 provisions
			401.Limitation on
			 assistance to governments of countries in default
				(a)Foreign Assistance Act
			 of 1961Section 620(q) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2370(q)) is amended—
					(1)by striking any
			 country and inserting the government of any
			 country;
					(2)by striking such
			 country each place it appears and inserting such
			 government; and
					(3)by striking six
			 calendar months and inserting 1 year.
					(b)Arms Export Control
			 ActChapter 4 of the Arms Export Control Act (22 U.S.C. 2791 et
			 seq.), is amended—
					(1)by redesignating section
			 47 as section 48; and
					(2)by inserting after
			 section 46 the following:
						
							47.Limitation on
				assistance to governments of countries in defaultNo assistance may be furnished under section
				23 of this Act to the government of any country which is in default, during a
				period exceeding 1 year, in payment to the United States of principal or
				interest on any loan made to the government of such country under this Act,
				unless—
								(1)such government meets its obligations under
				the loan; or
								(2)the President—
									(A)determines that assistance to such country
				is in the national interest of the United States; and
									(B)notifies the Speaker of the House of
				Representatives and the Committee on Foreign Relations of the Senate of such
				determination.
									.
					402.Increased authority to
			 provide assistance for law enforcement forces
				(a)Police
			 trainingSection 660 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2420) is amended—
					(1)in subsection (b)—
						(A)in paragraph (4), by
			 striking or at the end;
						(B)in paragraph (6), by
			 striking , and the provision of professional and all that
			 follows through the semicolon at the end and inserting , including any
			 regional, district, municipal, or other subnational entity emerging from
			 instability;;
						(C)in paragraph (7), by
			 striking the period at the end and inserting a semicolon; and
						(D)by adding at the end the
			 following:
							
								(8)with respect to the
				provision of professional training, including training in internationally
				recognized standards of human rights and the rule of law;
								(9)with respect to
				assistance to foster civilian police roles that support democratic governance
				and foster improved police-community relations;
								(10)with respect to
				assistance to combat trafficking in persons, address sexual and gender-based
				violence, reduce corruption, prevent conflict, and respond to disasters;
								(11)with respect to
				assistance to address inhumane conditions in prisons and other detention
				facilities administered by foreign governments that are making efforts to
				address the health, sanitation, nutrition, and other basic needs of
				prisoners;
								(12)with respect to
				assistance provided for prisoners for humanitarian or development purposes;
				or
								(13)with respect to
				assistance to support humanitarian operations and
				activities.
								;
				and
						(2)by amending subsection
			 (d) to read as follows:
						
							(d)Assistance under chapter
				4 of part II that is otherwise prohibited under subsection (a) may be provided
				to a country if the Secretary determines and certifies to the
				Committee on Foreign Relations of the
				Senate and the Committee on
				Foreign Affairs of the House of Representatives that such
				assistance is in the national interest of the United
				States.
							.
					(b)Administration of
			 JusticeSection 534 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2346c) is amended—
					(1)in subsection (a), by
			 striking in countries in Latin America and the Caribbean;
					(2)in subsection
			 (b)(3)—
						(A)in subparagraph (C), by
			 striking and at the end;
						(B)in subparagraph (D), by
			 inserting and after the semicolon; and
						(C)by adding at the end the
			 following:
							
								(E)programs to enhance the
				protection of participants in judicial
				cases;
								;
						(3)by striking subsection
			 (c);
					(4)in subsection (e), by
			 striking the second and third sentences; and
					(5)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
					403.Building public
			 awareness and dialogueSection
			 122 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151t) is amended by
			 inserting at the end the following:
				
					(f)(1)The Administrator
				of the United States Agency for International Development is authorized—
							(A)to encourage the people
				of the United States to further dialogue and understanding of development,
				humanitarian assistance, and foreign assistance programs; and
							(B)to facilitate widespread
				public discussion, analysis, and review of the issues addressed in the final
				report of the Helping to Enhance the Livelihood of People Around the Globe
				Commission (HELP Commission), issued in December 2007, with special regard to
				the HELP Commission’s call to encourage Executive agencies to more fully
				explain United States development activities to the American people in order to
				raise the American people’s understanding about and support for foreign
				assistance.
							(2)Not to exceed $1,000,000
				of the amounts made available each fiscal year for the purposes of this chapter
				may be used to ensure effective engagement with the American people in
				understanding and promoting public understanding of development, humanitarian
				assistance, and foreign assistance programs, in addition to funds otherwise
				available for such
				purposes.
						.
			404.Exception to certain
			 multiple award contract requirementsChapter 1 of part III of the Foreign
			 Assistance Act of 1961, as amended by section 705, is further amended by adding
			 at the end the following new section:
				
					620P.Usaid exception to
				certain multiple award contract requirementsIn entering into any multiple award task
				order or indefinite delivery or indefinite quality contract, the Administrator
				of the United States Agency for International Development may provide an
				exception to the fair opportunity process for placing task orders under such
				contracts when the order is placed with any category of small or small
				disadvantaged
				business.
					.
			405.Millennium challenge
			 assistance
				(a)Extension of
			 compactsSection 609(j) of the Millennium Challenge Act of 2003
			 (22 U.S.C. 7708(j)) is amended to read as follows:
					
						(j)Extension of
				compact
							(1)In
				generalExcept as provided under paragraph (2), the duration of a
				Compact shall not exceed 5 years.
							(2)ExceptionThe
				duration of a Compact may be extended beyond 5 years if the Board—
								(A)determines that a project
				included in the Compact cannot be completed in 5 years or less; and
								(B)approves an extension of
				the Compact that does not extend the total duration of the Compact beyond 7
				years.
								(3)Congressional
				notificationNot later than 15 days before the date on which the
				Board is scheduled to vote on the extension of a Compact beyond 5 years
				pursuant to paragraph (2), the Board, acting through the Chief Executive
				Officer, shall—
								(A)notify the
				Committee on Foreign Relations of the
				Senate and the Committee on
				Foreign Affairs of the House of Representatives of its intent
				to approve such extension; and
								(B)provide the committees
				referred to in subparagraph (A) with a detailed explanation for the
				determination and approval described in paragraph
				(2).
								.
				(b)Concurrent and
			 subsequent compactsSection 609(k) such Act (22 U.S.C. 7708(k))
			 is amended to read as follows:
					
						(k)Concurrent and
				subsequent compacts
							(1)In
				generalSubject to paragraph (2), and in accordance with the
				requirements of this title, an eligible country and the United States—
								(A)may enter into and have
				in effect more than 1 Compact at any given time; and
								(B)may enter into subsequent
				Compacts after the expiration of existing Compacts.
								(2)Requirements
								(A)Concurrent
				compactsAn eligible country and the United States may not enter
				into a concurrent Compact unless the Board determines that such country is
				making considerable and demonstrable progress in implementing the terms of its
				existing Compact and supplementary agreements to such Compact.
								(B)Subsequent
				compactsAn eligible country and the United States may not enter
				into a subsequent Compact unless the Board determines that—
									(i)such country has
				substantially met the objectives of prior Compacts between the country and the
				United States and supplementary agreements to such Compacts; or
									(ii)the country has
				demonstrated sufficient capacity to perform successfully on the subsequent
				Compact.
									.
				(c)ApplicabilityThe
			 amendments made by subsections (a) and (b) shall apply with respect to Compacts
			 entered into between the United States and an eligible country under the
			 Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) before, on, or after
			 the date of the enactment of this Act.
				(d)Maintaining candidate
			 status for purposes of income categorySection 606 of the
			 Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)by amending the paragraph
			 heading to read as follows:
								
									(1)In
				general
									;
							(ii)in the matter preceding
			 subparagraph (A), by striking fiscal year 2004 and inserting
			 any fiscal year;
							(iii)by amending
			 subparagraph (A) to read as follows:
								
									(A)the country—
										(i)has a per capita income
				that is not greater than the World Bank’s lower middle income country threshold
				for such fiscal year; and
										(ii)is among the 75 lowest
				per capita income countries, as identified by the World Bank;
				and
										;
				and
							(iv)in subparagraph (B), by
			 striking subject to paragraph (3) and inserting subject
			 to paragraph (2);
							(B)by striking paragraph
			 (2); and
						(C)by redesignating
			 paragraph (3) as paragraph (2);
						(2)in subsection (b)—
						(A)in paragraph (1)—
							(i)in the matter preceding
			 subparagraph (A), by striking for fiscal year 2006 or a subsequent
			 fiscal year and inserting for any fiscal year;
			 and
							(ii)by striking
			 subparagraphs (A) and (B) and inserting the following:
								
									(A)has a per capita income
				that is not greater than the World Bank’s lower middle income country threshold
				for such fiscal year;
									(B)is not among the 75
				lowest per capita income countries as identified by the World Bank; and
									(C)meets the requirements
				under subsection (a)(1)(B).
									;
				and
							(B)in paragraph (2)—
							(i)by striking for
			 fiscal year 2006 or any subsequent fiscal year and inserting for
			 any fiscal year; and
							(ii)by striking for
			 fiscal year 2006 or the subsequent fiscal year, as the case may be and
			 inserting for such fiscal year;
							(3)by redesignating
			 subsection (c) as subsection (d); and
					(4)by inserting after
			 subsection (b) the following:
						
							(c)Maintaining candidate
				statusA candidate country transitioning between the income
				categories identified in subsections (a) and (b) may retain its candidacy at
				the former income category for the year of such transition and for the 2
				subsequent fiscal
				years.
							.
					406.Enhancing the capacity
			 of the Office of the Inspector General for the United States Agency for
			 International Development
				(a)Provisions relating to
			 reemployed annuitants
					(1)Waiver
			 authorityTo facilitate the assignment of persons to positions in
			 Iraq, Pakistan, and Afghanistan, or to positions vacated by members of the
			 Foreign Service assigned to Iraq, Pakistan, and Afghanistan, the Inspector
			 General of the United States Agency for International Development (referred to
			 in this section as the Inspector General) may, subject to
			 paragraph (3), waive the application of the provisions of law set forth in
			 paragraph (2) on behalf of any reemployed annuitant serving in a position
			 within the Office of Inspector General.
					(2)ProvisionsThe
			 provisions of law set forth in this paragraph are—
						(A)subsections (a) through
			 (d) of section 8344 of title 5, United States Code;
						(B)subsections (a) through
			 (e) of section 8468 of such title; and
						(C)subsections (a) through
			 (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064).
						(3)ConditionsWaiver
			 authority under this subsection may be exercised only—
						(A)on a case-by-case basis;
			 and
						(B)if, and for so long as,
			 such waiver is necessary due to—
							(i)difficulty in the
			 recruitment or retention of a qualified employee for the position involved;
			 or
							(ii)a temporary emergency
			 hiring need.
							(4)Sunset
						(A)In
			 generalThis subsection is repealed on October 1, 2012.
						(B)Effect of
			 repealAn annuitant reemployed before October 1, 2012, pursuant
			 to the waiver under paragraph (1), may continue such employment until not later
			 than September 30, 2013.
						(b)Provisions relating to
			 contracts for personal services
					(1)In
			 generalThe Inspector General may contract with United States
			 citizens for personal services to facilitate and support the Office’s oversight
			 of programs and operations. Such citizens shall not, by virtue of any such
			 contract, be considered to be employees of the Federal Government for purposes
			 of any law administered, in whole or in part, by the Office Personnel
			 Management.
					(2)Relation to other
			 lawsNothing in this subsection may be construed to affect any
			 determination as to whether an individual performing services pursuant to any
			 contract under this subsection is a Government employee for purposes of any law
			 of the United States. The Administrator of the United States Agency for
			 International Development may determine the applicability, with respect to any
			 such individual, of any law administered, in whole or in part, by the
			 Administrator.
					(3)ConditionsThe
			 Inspector General may not enter into a personal services contract under this
			 subsection unless—
						(A)the Inspector General
			 determines that the personnel resources of the Office would otherwise be
			 insufficient;
						(B)the contract is for a
			 term of 2 years or less, unless the Inspector General determines that
			 exceptional circumstances justify an extension of up to 1 additional year;
			 and
						(C)not more than 5 percent
			 of the personnel of the Office (determined on a full time equivalent basis), as
			 of any given date, consists of individuals serving under personal services
			 contracts.
						(4)Other authorities not
			 affectedThe authority under this subsection is in addition to
			 any other authority available to the Inspector General to enter into personal
			 services contracts with individuals.
					(c)Not considered
			 employeesAn employee reemployed pursuant to the waiver under
			 subsection (a) shall not be considered an employee for purposes of subchapter
			 III of chapter 83 of title 5, United States Code, or chapter 84 of such
			 title.
				(d)ReportIn
			 the Office of the Inspector General’s semiannual report to Congress, the
			 Inspector General shall include information on the usage and rationale related
			 to annuitants hired under this section.
				(e)Pay parity for Foreign
			 Service Officer InvestigatorsSection 5541(2)(C)(xiv) of title 5,
			 United States Code, is amended to read as follows:
					
						(xiv)a Foreign Service
				officer, except that Foreign Service officers serving as criminal investigators
				in the Office of Inspector General of the United States Agency for
				International Development shall be eligible for and receive availability pay on
				the same terms as criminal investigators (as defined in section
				5545a).
						.
				407.Prohibitions on
			 foreign assistance for the production of certain agricultural
			 commoditiesSection 620 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2370) is amended by inserting after
			 subsection (l) the following new subsection:
				
					(m)Prohibitions on
				assistance for the production of agricultural commodities available in surplus
				quantities(1)No assistance shall
				be furnished under chapter 1 of part I of this Act to a country to build or
				expand the capacity of producers in the country to produce an agricultural
				commodity if the President determines that—
							(A)the agricultural
				commodity is likely to be available in surplus quantities on the world market
				when the building or expansion of such capacity is complete; and
							(B)the production or
				expanded production of the agricultural commodity by producers in that country
				would cause substantial injury to producers in the United States that produce
				that agricultural commodity or a similar or competing agricultural
				commodity.
							(2)Paragraph (1) shall not
				apply with respect to assistance to a country that—
							(A)(i)is eligible for
				assistance from the International Development Association;
								(ii)is not eligible for
				assistance from the International Bank for Reconstruction and Development;
				and
								(iii)does not export on a
				consistent basis the agricultural commodity with respect to which assistance is
				furnished; or
								(B)the President determines
				is recovering from widespread conflict, a humanitarian crisis, or a complex
				emergency.
							(n)Restriction on
				assistance for the production and exportation of certain agricultural
				commodities(1)No assistance shall
				be furnished under chapter 1 of part I of this Act to a country to carry out
				any testing, breeding feasibility studies, variety improvement efforts,
				introduction efforts, consulting, publications, conferences, or training with
				respect to the production of an agricultural commodity in that country if the
				President determines that—
							(A)the agricultural
				commodity is or will be produced to be exported from that country; and
							(B)the exportation of the
				agricultural commodity from that country will result in increased competition
				for that agricultural commodity, or a similar or competing agricultural
				commodity, produced in the United States.
							(2)Paragraph (1) shall not
				apply with respect to assistance furnished—
							(A)to a developing country
				to carry out an activity involving the production of an agricultural commodity
				that is designed to increase food security in that country if the President
				determines that the activity will not have a significant impact on the
				exportation of that agricultural commodity from the United States; or
							(B)to a country that—
								(i)(I)is eligible for
				assistance from the International Development Association;
									(II)is not eligible for
				assistance from the International Bank for Reconstruction and Development;
				and
									(III)does not export on a
				consistent basis the agricultural commodity with respect to which assistance is
				furnished; or
									(ii)the President determines
				is recovering from widespread conflict, a humanitarian crisis, or a complex
				emergency.
								.
			408.Sense of Congress
			 relating to transparency for extractive industriesIt
			 is the sense of Congress that—
				(1)the President should work
			 with foreign governments, including members of the Group of 8 and the Group of
			 20, to establish domestic requirements that companies under the jurisdiction of
			 each government publicly disclose any payments made to a government relating to
			 the commercial development of oil, natural gas, and minerals;
				(2)the United States
			 Government should commit to global leadership of transparency in extractive
			 industries by supporting—
					(A)multilateral
			 pro-transparency efforts, such as the Extractive Industries Transparency
			 Initiative, in revenue collection, budgeting, expenditure, and wealth
			 management;
					(B)bilateral efforts to
			 promote good governance in the extractive industries through United States
			 missions and activities abroad;
					(C)the implementation of
			 extractive industries reporting requirements for companies under the
			 jurisdiction of the United States; and
					(D)efforts to persuade other
			 members of the Organization for Economic Cooperation and Development and
			 Asia-Pacific Economic Cooperation to adopt uniform legislation to ensure a
			 coordinated regulatory approach; and
					(3)the President should
			 commit the United States to become a Candidate Country of the Extractive
			 Industry Transparency Initiative.
				409.Sense of Congress
			 regarding Central AsiaIt is
			 the Sense of Congress that—
				(1)the countries of Central
			 Asia, which include Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and
			 Uzbekistan—
					(A)provide vital support to
			 coalition efforts in Afghanistan;
					(B)sit at the crossroads
			 between Europe and Asia; and
					(C)have the potential to
			 link global markets;
					(2)because of Central Asia’s
			 strategic importance, the United States should invest resources in the region
			 to improve relations and promote shared objectives;
				(3)it is critical for the
			 United States to continue to engage with the countries of Central Asia to
			 further democracy, human rights, and economic prosperity, including engaging in
			 regional economic integration efforts with Afghanistan and South Asia;
				(4)the United States should
			 engage proactively in efforts to promote and facilitate the development of road
			 transportation linkages across Central Asia and Afghanistan, which are key to
			 stimulating economic opportunity and trade in the region; and
				(5)upon determination by the
			 President that Kazakhstan and Tajikistan are complying with applicable freedom
			 of emigration requirements, Congress should take steps to terminate the
			 applicability of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.),
			 also known as the Jackson-Vanik amendment, for such countries
			 because of—
					(A)their compliance with the
			 law’s provisions; and
					(B)their record of
			 cooperation with the United States in key areas.
					410.Sense of Congress on
			 global Internet freedomIt is
			 the Sense of Congress that—
				(1)Internet access and freedom are foreign
			 policy priorities of the United States;
				(2)in places where the Internet and other
			 forms of connective technology are limited, censored, restricted, monitored,
			 distorted, or otherwise denied to the people, the United States Government,
			 through diplomacy and assistance programs, should help to expand Internet
			 access, develop effective personal and organizational digital safety and
			 information security tools, and support freedom of expression, online education
			 and networking, and the free flow of information over the Internet and other
			 forms of connective technology worldwide, especially in countries which impose
			 online limitations, censorship, monitoring, distortion, and other restrictions
			 on the Internet and other forms of media, including through the development of
			 Internet censorship circumvention tools and technology.
				411.Global Health
			 Initiative
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Global Health
			 Initiative presents an opportunity to build upon current successes and to
			 promote further advances in global health, in accordance with the Tom Lantos
			 and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act of 2008; and
					(2)in order to promote
			 effective coordination and management in the field of global health, a
			 full-time country level coordinator with management experience should head the
			 interagency country team for United States missions in each Global Health
			 Initiative Plus country.
					(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the President
			 shall submit a report to the appropriate congressional committees that
			 describes the implementation of the Global Health Initiative, including—
					(1)an assessment of the
			 progress made toward—
						(A)implementing a woman- and
			 girl-centered approach;
						(B)increasing the impact of
			 health programs through strategic coordination and integration;
						(C)leveraging and
			 strengthening relationships with key multilateral organizations, global health
			 partnerships, and private sector investors;
						(D)encouraging country
			 ownership and investment in country-led plans;
						(E)building sustainable
			 health systems;
						(F)making improvements in
			 metrics, monitoring, and evaluation; and
						(G)promoting research and
			 innovation;
						(2)a detailed description of
			 Global Health Initiative programs and practices in each of the Global Health
			 Initiative Plus countries;
					(3)an aggregated assessment
			 of progress made toward the declared targets of the Global Health Initiative;
			 and
					(4)a discussion of metrics
			 to be used to measure progress toward achievement of objectives in the areas
			 of—
						(A)HIV/AIDS;
						(B)tuberculosis;
						(C)malaria;
						(D)maternal health;
						(E)child health;
						(F)nutrition;
						(G)family planning;
						(H)neglected tropical
			 diseases; and
						(I)health system
			 strengthening.
						412.Discrimination related
			 to sexual orientation
				(a)Tracking violence or
			 criminalization related to sexual orientationThe Assistant
			 Secretary for Democracy, Human Rights and Labor should designate a Bureau-based
			 officer or officers who shall be responsible for tracking violence,
			 criminalization, and restrictions on the enjoyment of fundamental freedoms,
			 consistent with United States law, in foreign countries based on actual or
			 perceived sexual orientation and gender identity.
				(b)International efforts
			 To revise laws criminalizing homosexualityThe Secretary of State
			 shall work though appropriate United States Government employees at United
			 States diplomatic and consular missions to encourage the governments of other
			 countries to reform or repeal laws of such countries criminalizing
			 homosexuality or consensual homosexual conduct, or restricting the enjoyment of
			 fundamental freedoms, consistent with United States law, by homosexual
			 individuals or organizations.
				(c)Annual country reports
			 on human rights practicesThe Foreign Assistance Act of 1961 is
			 amended—
					(1)in section 116(d) (22
			 U.S.C. 2151n(d))—
						(A)in paragraph (10), by
			 striking and at the end;
						(B)in paragraph (11), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the end the
			 following new paragraph:
							
								(12)wherever applicable, violence or
				discrimination that affects the fundamental freedoms, consistent with United
				States law, of an individual in foreign countries that is based on actual or
				perceived sexual orientation and gender
				identity.
								;
				and
						(2)in section 502B(b) (22
			 U.S.C. 2304(b)), by inserting after the eighth sentence the following new
			 sentence: Wherever applicable, violence or discrimination that affects
			 the fundamental freedoms, consistent with United States law, of an individual
			 in foreign countries that is based on actual or perceived sexual orientation
			 and gender identity..
					(d)Training for foreign
			 service officersSection 708(a) of the Foreign Service Act of
			 1980 (22 U.S.C. 4028(a)) is amended—
					(1)in the matter preceding
			 paragraph (1), by inserting the Secretary for Democracy, Human Rights
			 and Labor, before the Ambassador at Large;
					(2)in paragraph (2), by
			 striking and at the end;
					(3)in paragraph (3), by
			 striking the period at the end and inserting ; and; and
					(4)by adding at the end the
			 following new paragraph:
						
							(4)instruction, in courses
				covering human rights reporting and advocacy work, on identifying violence or
				discrimination that affects the fundamental freedoms, consistent with United
				States law, of an individual that is based on actual or perceived sexual
				orientation and gender
				identity.
							.
					VPeace Corps Improvement
			 and Expansion
			501.Short
			 titleThis title may be cited
			 as the Peace Corps Improvement and
			 Expansion Act of 2010.
			502.FindingsCongress makes the following
			 findings:
				(1)Firmly established
			 beliefs of the Peace Corps include the following:
					(A)The act of volunteering
			 has inherent value.
					(B)The foreign policy goals
			 of the United States are advanced by—
						(i)contributing to the
			 reduction of poverty; and
						(ii)fostering international
			 understanding.
						(2)More than 195,000
			 volunteers have ably served in the Peace Corps in 139 countries by—
					(A)working towards economic
			 and social development; and
					(B)promoting a better
			 understanding of—
						(i)the people of the United
			 States on the part of the peoples served; and
						(ii)other peoples on the
			 part of the people of the United States.
						(3)Today, the importance and
			 necessity is greater than ever for the Peace Corps—
					(A)to promote global
			 economic and social development;
					(B)to promote understanding
			 and friendship; and
					(C)to foster collaboration
			 with international nongovernmental organizations.
					(4)Since 1961, a bipartisan
			 succession of Presidents and Congresses have endorsed the expansion of the
			 Peace Corps in order—
					(A)to meet requests from
			 countries to increase the size of the Peace Corps programs in their
			 countries;
					(B)to initiate Peace Corps
			 programs in countries where the Peace Corps does not currently operate;
					(C)to provide more
			 opportunities for the people of the United States to engage in volunteer
			 service abroad; and
					(D)to renew dormant Peace
			 Corps programs.
					(5)The purpose of the Peace
			 Corps, as declared by section 2(a) of the Peace Corps Act (22 U.S.C. 2501(a)),
			 is to promote world peace and friendship by helping—
					(A)the people of interested
			 countries in meeting their needs for trained men and women, particularly in
			 meeting the basic needs of those living in the poorest areas of such
			 countries;
					(B)to promote a better
			 understanding of people of the United States on the part of the peoples served;
			 and
					(C)to promote a better
			 understanding of other peoples on the part of the people of the United
			 States.
					(6)As the Peace Corps
			 reaches its 50th anniversary in 2011, a new forward-looking strategy should be
			 developed to improve the effectiveness and efficiency of the Peace Corps in
			 pursuing the goals described in paragraph (5) by analyzing and accounting for
			 the strengths and weaknesses of—
					(A)the program model of the
			 Peace Corps;
					(B)the current and planned
			 distribution of Peace Corps volunteers throughout the world;
					(C)partnership opportunities
			 and operations of the Peace Corps; and
					(D)recruitment and
			 management practices of the Peace Corps with respect to the diversity of Peace
			 Corps volunteers and staff.
					503.Assessment and
			 strategic plan for improving and expanding Peace Corps
				(a)Assessment
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Peace Corps shall complete the assessment
			 described in paragraph (2) to determine how best—
						(A)to strengthen the
			 management capabilities and program effectiveness of the Peace Corps;
						(B)to expand opportunities
			 for Peace Corps volunteers; and
						(C)to increase the size of
			 the Peace Corps.
						(2)Assessment
			 describedThe assessment described in this paragraph means an
			 assessment of—
						(A)how the purpose of the
			 Peace Corps declared under section 2(a) of the Peace Corps Act (22 U.S.C.
			 2501(a)) translates into tangible strategic plans for the Peace Corps;
						(B)the distribution of Peace
			 Corps volunteers in country programs, including how and why volunteers are
			 assigned to various countries and jurisdictions of within countries;
						(C)the most effective and
			 efficient methods of improving and strengthening activities relating to the
			 Peace Corps' goal of promoting a better understanding of other peoples on the
			 part of the people of the United States, including enhanced funding to
			 implement, scale, and replicate such activities;
						(D)the prospects for
			 partnerships with international and host country nongovernmental organizations
			 and other entities to achieve the goals of the Peace Corps through development
			 projects;
						(E)the adequacy of the
			 current program model of the Peace Corps and the feasibility of program models
			 such as the Peace Corps Response Program;
						(F)the effectiveness and
			 efficiency of volunteer recruitment strategies, including strategies for
			 recruitment at graduate schools, methods, and resource allocations used by the
			 Peace Corps;
						(G)the effectiveness of the
			 Peace Corps in recruiting ethnically, socio-economically, and geographically
			 diverse volunteers with wide-ranging skills and interests;
						(H)the skills and interests
			 of current Peace Corps volunteers;
						(I)options for
			 diversification of the skills and interests of Peace Corps volunteers,
			 including volunteers with skills and interests that relate to public health,
			 information technology, urban planning, social services, communications, and
			 community organizing;
						(J)the Peace Corps volunteer
			 training programs;
						(K)the options available to
			 volunteers to suspend payment of student loans while serving in the Peace
			 Corps;
						(L)the medical care received
			 by volunteers while serving in the Peace Corps;
						(M)the procedures of the
			 Peace Corps for mandatory medical separation of volunteers serving in the Peace
			 Corps;
						(N)the medical screening
			 process for volunteers entering service in the Peace Corps, including—
							(i)the cost to the Peace
			 Corps of providing full reimbursement for medical tests under taken by
			 volunteers applying for or entering service in the Peace Corps;
							(ii)expanded information for
			 applicants including potentially disqualifying medical conditions; and
							(iii)the cost of extending
			 the medical care provided by the Peace Corps to volunteers serving in the Peace
			 Corps to include the 5-month period beginning on the date on which a volunteer
			 completes service in the Peace Corps;
							(O)the causes of the early
			 termination of service in the Peace Corps, using the cohort and other
			 statistically appropriate methods and the reasons cited by volunteers
			 terminating their service in the Peace Corps early;
						(P)how the Peace Corps can
			 utilize information technology to improve—
							(i)program efficiency,
			 effectiveness, and coordination; and
							(ii)communication among
			 volunteers;
							(Q)mechanisms for soliciting
			 the views of volunteers serving in the Peace Corps, on a confidential basis,
			 regarding—
							(i)the support provided to
			 such volunteers by senior staff of the Peace Corps; and
							(ii)the operations of the
			 Peace Corps, including—
								(I)staffing
			 decisions;
								(II)site selection;
								(III)language
			 training;
								(IV)country programs;
			 and
								(V)dialogue with host
			 country partners and ministries;
								(R)mechanisms for
			 incorporating the views of volunteers referred to in subparagraph (Q) into
			 programming and management decisions of the Peace Corps; and
						(S)the adequacy of various
			 post-service benefits for volunteers and the potential impact of such benefits
			 on increasing, diversifying, and improving the pool of Peace Corps
			 applicants.
						(3)MethodThe
			 assessment required under this subsection shall—
						(A)be built on a review of
			 past experiences and studies; and
						(B)draw on the knowledge
			 of—
							(i)current Peace Corps
			 volunteers and staff, at all levels of seniority;
							(ii)returned Peace Corps
			 volunteers and staff; and
							(iii)host country nationals
			 and officials who have worked closely with Peace Corps volunteers.
							(b)Strategic plan
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Peace Corps shall develop, based on the
			 assessment required under subsection (a), a strategic plan for the Peace Corps
			 that—
						(A)encompasses the findings
			 of the Director with respect to such assessment; and
						(B)includes the matters
			 described in paragraph (2).
						(2)Matters
			 describedThe matters described in this paragraph are—
						(A)1-year and 5-year goals
			 and benchmarks for the Peace Corps that address—
							(i)each matter included in
			 the assessment required under subsection (a); and
							(ii)such other matters as
			 the Director considers appropriate; and
							(B)strategies for—
							(i)distributing volunteers
			 to countries in which they have maximum value-added for the host country, for
			 the United States, and for the volunteers themselves;
							(ii)identifying countries
			 with strategic value to Peace Corps goals, currently not served or dormant, and
			 proposals for starting new country programs or re-activating dormant programs,
			 as well as countries with less strategic relevance to Peace Corps goals,
			 including proposals for reducing or closing such country programs;
							(iii)balancing the Peace
			 Corps’ independence with its need to remain relevant to broader United States
			 foreign goals; and
							(iv)ensuring that Peace
			 Corps operations and goals are not adversely affected in situations where the
			 bilateral relationship between the host country and the United States is
			 problematic.
							(c)Report
					(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Director of the Peace
			 Corps shall submit a report to the appropriate congressional committees that
			 includes—
						(A)the findings of the Director with respect
			 to the assessment required under subsection (a); and
						(B)the strategic plan
			 developed under subsection (b).
						(2)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
						(A)the Committee on Foreign Relations of the
			 Senate;
						(B)the Committee on Appropriations of the
			 Senate;
						(C)the Committee on Foreign Affairs of the House of
			 Representatives; and
						(D)the Committee on Appropriations of the House of
			 Representatives.
						504.Sense of Congress on
			 number of Presidential appointments under Peace Corps ActIt is the sense of Congress that, except for
			 appointments made under section 12 of the Peace Corps Act (22 U.S.C. 2511), the
			 President should not make more than 15 concurrent appointments under such Act
			 (22 U.S.C. 2501 et seq.).
			VIAuthorization of
			 Appropriations
			ADepartment of
			 State
				601.Administration of
			 foreign affairs
					(a)In
			 generalThe following amounts
			 are authorized to be appropriated under Administration of Foreign
			 Affairs for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities in the conduct of foreign affairs of
			 the United States, and for other purposes authorized by law:
					(b)Diplomatic and consular
			 programs
						(1)In
			 generalThere is authorized to be appropriated for fiscal year
			 2011, for Diplomatic and Consular Programs, $9,545,221,000, of
			 which—
							(A)$1,560,700,000 is
			 authorized to be appropriated for worldwide security protection; and
							(B)$567,570,000 is
			 authorized to be appropriated for public diplomacy.
							(2)Transfers
							(A)To emergencies
			 accountOf the amounts authorized to be appropriated under
			 paragraph (1), up to $10,000,000 may be transferred to, and merged with amounts
			 in, the Emergencies in the Diplomatic and Consular Service
			 Account.
							(B)From emergencies
			 accountOf the amounts authorized to be appropriated for fiscal
			 year 2011 for the Emergencies in the Diplomatic and Consular Service
			 Account, up to $1,000,000 may be transferred to, and merged with
			 amounts in, the Repatriation Loans Program Account.
							(c)Capital investment
			 fundThere is authorized to be appropriated $144,100,000 for
			 fiscal year 2011 for Capital Investment Fund, .
					(d)Embassy security,
			 construction, and maintenanceThere is authorized to be
			 appropriated for fiscal year 2011—
						(1)$857,300,000 for ongoing
			 operations; and
						(2)$824,200,000 for
			 worldwide security upgrades.
						(e)Civilian stabilization
			 initiativeThere is authorized to be appropriated $184,000,000
			 for fiscal year 2011, for Civilian Stabilization
			 Initiative.
					(f)Educational and
			 cultural exchange programsThere is authorized to be appropriated
			 for fiscal year 2011, for Educational and Cultural Exchange
			 Programs, $633,200,000, of which—
						(1)$750,000 may be used to
			 carry out the Tibetan scholarship program established under section 103(b)(1)
			 of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of
			 1996 (Public Law 104–319); and
						(2)$650,000 may be used for
			 the Ngawang Choepel Exchange Programs (formerly known as
			 programs of educational and cultural exchange between the United States
			 and the people of Tibet) under section 103(a) of such Act.
						(g)Representation
			 allowancesThere is authorized to be appropriated $8,175,000 for
			 fiscal year 2011 for Representation Allowances.
					(h)Protection of foreign
			 missions and officialsThere is authorized to be appropriated
			 $27,200,000 for fiscal year 2011 for Protection of Foreign Missions and
			 Officials.
					(i)Emergencies in the
			 diplomatic and consular serviceThere is authorized to be
			 appropriated $11,000,000 for fiscal year 2011 for Emergencies in the
			 Diplomatic and Consular Service.
					(j)Repatriation
			 loansThere is authorized to be appropriated $1,450,000 for
			 fiscal year 2011, for Repatriation Loans.
					(k)Payment to the American
			 Institute in TaiwanThere is authorized to be appropriated
			 $21,420,000 for fiscal year 2011 for Payment to the American Institute
			 in Taiwan.
					(l)Office of the Inspector
			 GeneralThere is authorized to be appropriated for fiscal year
			 2011, for Office of the Inspector General, $120,152,000, of
			 which—
						(1)$22,125 ,000 is
			 authorized to be appropriated for the Special Inspector General for Iraq
			 Reconstruction; and
						(2)$35,287,000 is authorized
			 to be appropriated for the Special Inspector General for Afghanistan
			 Reconstruction.
						602.International
			 organizations and conferences
					(a)Assessed contributions
			 to international organizationsThere is authorized to be
			 appropriated to the Department of State for fiscal year 2011, for
			 Contributions to International Organizations, $1,595,430,000 to
			 carry out—
						(1)the authorities,
			 functions, duties, and responsibilities in the conduct of the foreign affairs
			 of the United States with respect to international organizations; and
						(2)other authorized
			 activities relating to such purposes.
						(b)Contributions for
			 international peacekeeping activitiesThere is authorized to be
			 appropriated to the Department of State for fiscal year 2011, for
			 Contributions for International Peacekeeping Activities,
			 $2,182,300,000, which—
						(1)shall be used to carry
			 out—
							(A)the authorities,
			 functions, duties, and responsibilities of the United States with respect to
			 international peacekeeping activities; and
							(B)other authorized
			 activities relating to such purposes; and
							(2)shall remain available
			 until expended.
						(c)Foreign currency
			 exchange rate
						(1)In
			 generalIn addition to amounts authorized to be appropriated
			 under this section, there are authorized to be appropriated such sums as may be
			 necessary for fiscal year 2011 to offset adverse fluctuations in foreign
			 currency exchange rates.
						(2)LimitationAmounts
			 appropriated pursuant to this subsection shall be available for obligation and
			 expenditure only to the extent that the Director of the Office of Management
			 and Budget determines and certifies to Congress that such amounts are necessary
			 due to the fluctuations described in paragraph (1).
						603.International
			 commissions
					(a)In
			 generalThe following amounts are authorized to be appropriated
			 under International Commissions for the Department of State to
			 carry out the authorities, functions, duties, and responsibilities in the
			 conduct of the foreign affairs of the United States with respect to
			 international commissions and for other purposes authorized by law:
					(b)International Boundary
			 and Water Commission, United States and MexicoThere are
			 authorized to be appropriated for fiscal year 2011, for International
			 Boundary and Water Commission, United States and Mexico—
						(1)$47,431,000 for
			 Salaries and Expenses; and
						(2)$26,900,000 for
			 Construction.
						(c)International Boundary
			 Commission, United States and CanadaThere is authorized to be
			 appropriated $2,422,000 for fiscal year 2011 for International Boundary
			 Commission, United States and Canada.
					(d)International Joint
			 CommissionThere is authorized to be appropriated $7,631,000 for
			 fiscal year 2011 for International Joint Commission.
					(e)International Fisheries
			 Commissions
						(1)In
			 generalThere is authorized to be appropriated $43,600,000 for
			 fiscal year 2011 for International Fisheries Commissions.
						(2)Pacific salmon
			 treatyOf the amounts authorized to be appropriated for fiscal
			 year 2011 for International Fisheries Commissions, up to
			 $15,000,000 may be used in each fiscal year to make such payments to Canada as
			 may be necessary to fulfill United States obligations under the Pacific Salmon
			 Treaty.
						604.Migration and refugee
			 assistance
					(a)Authorization of
			 appropriationsThere is authorized to be appropriated for fiscal
			 year 2011, for authorized activities for Migration and Refugee
			 Assistance, $1,605,400,000—
						(1)of which $25,000,000 may
			 be used for the resettlement of humanitarian migrants to Israel; and
						(2)which shall remain
			 available until expended.
						(b)Emergency Refugee and
			 Migration Assistance AccountSection 2(c)(2) of the Migration and
			 Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) is amended by striking
			 $100,000,000 and inserting $200,000,000..
					605.Centers and
			 foundations
					(a)Asia
			 FoundationThere is authorized to be appropriated $15,690,000 for
			 fiscal year 2011 to carry out authorized activities for The Asia
			 Foundation.
					(b)National Endowment for
			 DemocracyThere is authorized to be appropriated $105,000,000 for
			 fiscal year 2011 to carry out authorized activities for National
			 Endowment for Democracy.
					(c)Center for Cultural and
			 Technical Interchange Between East and WestThere is authorized
			 to be appropriated $11,400,000 for fiscal year 2011 to carry out authorized
			 activities for Center for Cultural and Technical Interchange Between
			 East and West.
					BUnited States
			 international broadcasting activities
				611.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out United States Government
			 international broadcasting activities under the United States Information and
			 Educational Exchange Act of 1948, the Radio Broadcasting to Cuba Act, the
			 Television Broadcasting to Cuba Act, the United States International
			 Broadcasting Act of 1994, and the Foreign Affairs Reform and Restructuring Act
			 of 1998, and to carry out other authorities in law related to such
			 purposes—
					(1)$755,143,000 for fiscal year 2011 for
			 International Broadcasting Operations; and
					(2)$13,635,000 for the
			 fiscal year 2011 for Broadcasting Capital Improvements.
					CPeace Corps
				621.Authorization of
			 appropriationsSection 3(b)(1)
			 of the Peace Corps Act (22 U.S.C. 2502(b)(1)) is amended to read as
			 follows:
					
						(1)There is authorized to be
				appropriated $446,150,000 for fiscal year 2011 to carry out the purposes of
				this
				chapter.
						.
				
	
		September 23, 2010
		Reported with an amendment
	
